Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 1 of 91




                Exhibit B
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 2 of 91




 1    Peter Romer-Friedman (pro hac vice)                P. David Lopez (pro hac vice)
      GUPTA WESSLER PLLC                                 Peter Romer-Friedman (pro hac vice)
 2    1900 L Street NW, Suite 312                        Pooja Shethji (pro hac vice)
      Washington, DC 20036
      Telephone: (202) 888-1741                          OUTTEN & GOLDEN LLP
 3
      E-mail: peter@guptawessler.com                     601 Massachusetts Ave. NW
 4                                                       Second Floor West
      Jahan C. Sagafi (Cal. Bar No. 224887)              Washington, DC 20001
 5    OUTTEN & GOLDEN LLP                                Telephone: (202) 847-4400
      One California Street, 12th Floor                  Facsimile: (646) 952-9114
 6                                                       E-mail: pdl@outtengolden.com
      San Francisco, CA 94111
      Telephone: (415) 638-8800                          E-mail: prf@outtengolden.com
 7
      Facsimile: (415) 638-8810                          E-mail: pshethji@outtengolden.com
 8    E-mail: jsagafi@outtengolden.com
                                                         Adam T. Klein (pro hac vice)
 9                                                       Robert N. Fisher (Cal. Bar No. 302919)
                                                         Jared W. GoldmanMichael N. Litrownik (pro
10                                                       hac vice)
      Patricia Shea (pro hac vice)                       OUTTEN & GOLDEN LLP
11
      Katherine A. Roe (pro hac vice)                    685 Third Avenue, 25th Floor
12    COMMUNICATIONS WORKERS                             New York, NY 10017
      OF AMERICA                                         Telephone: (212) 245-1000
13    501 3rd Street, N.W.                               Facsimile: (646) 509-2060
      Washington, DC 20001                               E-mail: atk@outtengolden.com
14                                                       E-mail: atk@outtengolden.com
      Telephone: (202) 434-1100
      E-mail: pats@cwa-union.org                         E-mail: rfisher@outtengolden.com
15
      E-mail: aroe@cwa-union.org                         E-mail:
16                                                       jgoldmanmlitrownik@outtengolden.com

17
     Attorneys for Plaintiffs and the Proposed Plaintiff Class and Collective
18

19                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
20
      COMMUNICATIONS WORKERS OF
21    AMERICA, LINDA BRADLEY, MAURICE
      ANSCOMBE, LURA CALLAHAN,                              Case No. 17-cv-07232-BLF
22    RICHARD HAYNIE, and others similarly                  FOURTHFIFTH AMENDED CLASS
23    situated,                                             AND COLLECTIVE ACTION
                                                            COMPLAINT
24                   Plaintiffs,
                                                           DEMAND FOR JURY TRIAL
25           v.
26    T-MOBILE US, INC., and AMAZON.COM,
27    INC.,

28                                                                 FOURTHFIFTH AMENDED CLASS AND
                                                                     COLLECTIVE ACTION COMPLAINT
                                                                            CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 3 of 91




 1
                     Defendants.
 2

 3
                                             INTRODUCTION
 4
            1.      In this action, the Communications Workers of America (“CWA”), Linda Bradley,
 5
     Maurice Anscombe, Lura Callahan, and Richard Haynie (collectively, “Plaintiffs”) seek to
 6
     vindicate the rights of older workers to be free of age discrimination in employment advertising,
 7
     and recruitment, and hiring. They bring this action against T-Mobile US, Inc. (“T-Mobile”) and
 8
     Amazon.com, Inc. (“Amazon”), major American employers that, upon information and belief,
 9
     routinely exclude have excluded older workers from receiving their employment and recruiting ads
10
     on Facebook, and thus deny older workers job opportunities. These companies eliminatedenied
11
     them the opportunity to learn about, apply for, compete for, and obtain thousands of open positions
12
     at each company, including open positions they were genuinely interested in and qualified for.
13
            1.2.    T-Mobile and Amazon have eliminated older workers from receiving job
14
     adsemployment advertisements on Facebook by specifically targeting their employment ads to
15
     younger workers via Facebook’s ad platform. And these employers statethey have stated in their
16
     jobemployment advertisements on Facebook that they are interested in reaching younger workers
17
     who fall into a specific age band of Facebook users who were selected to receive the
18
     jobemployment advertisements, thereby encouraging younger workers to apply for various jobs and
19
     discouraging older workers from doing the same.
20

21

22

23

24

25

26
27

28                                                     2
                                                                   FOURTHFIFTH AMENDED CLASS AND
                                                                     COLLECTIVE ACTION COMPLAINT
                                                                            CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 4 of 91




 1          2.3.    For example, in 2017 T-Mobile sent the following employment ad via Facebook to
 2   recruit prospective job applicants for its stores nationwide, and in doing so, upon information and
 3   belief, limited the population receiving the ad to 18- to 38-year-olds. The screenshot to the right
 4   shows that T-Mobile sent the job ad to 18- to 38-year-olds because T-Mobile “wantswant[ed] to
 5   reach people ages 18 to 38 who live or were recently in the United States.” Plaintiffs Bradley,
 6

 7

 8

 9

10

11

12

13

14

15   Anscombe, Callahan, and Haynie were all denied the opportunity to receive this advertisement by
16   T-Mobile because they were older than 38 at the time this advertisement was published on
17   Facebook.
18
19

20

21

22

23

24

25

26          3.4.    Plaintiffs allege that T-Mobile and Amazon have violated federal, state, and local
27

28                                                     3
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 5 of 91




 1   laws that prohibit age discrimination in employment advertising, and recruiting, and hiring, upon
 2   information and belief. Plaintiffs seek an injunction to stop Defendants from engaging in unlawful
 3   age discrimination in employment advertising and recruiting, as well as other forms of relief for
 4   older workers who have been denied job opportunities due to the unlawful and harmful practices
 5   described in this Complaint.
 6           4.5.    FiftyMore than 50 years before this action was filed, on December 15, 1967,
 7   Congress enacted the Age Discrimination in Employment Act to prohibit and eradicate systemic
 8   age discrimination that older workers faced in the workplace. See Pub. L. No. 90-202, § 2 (Dec. 15,
 9   1967). Congress found that older workers faced discrimination in hiring and other employment
10   opportunities, and that the arbitrary setting of age limits led to higher unemployment rates for older
11   workers. Id.; 29 U.S.C. § 621. To combat this discrimination, Congress prohibited employers and
12   employment agencies from discriminating based on age in employment advertising, recruiting,
13   hiring, and other employment opportunities, and Congress made it unlawful to send or publish
14   employment ads that discriminate or indicate a preference or limitation based on age. 29 U.S.C. §
15   623(a), (b), (e).
16           5.6.    Agreeing with Congress that age discrimination in employment was a systemic
17   problem, numerous states, including California and Ohio, the District of Columbia, and many
18   counties, cities, and towns enacted similar prohibitions on age discrimination in employment.
19           6.7.    Sadly, this case reveals that age discrimination remains an entrenched facet of the
20   American workplace. Defendants—major American companies—apparently believe that it is
21   appropriate and desirable to exclude American workers from learning about job opportunities solely
22   based on their age.
23           7.8.    In every corner of America, when an older worker loses her job at a coal mine, a
24   steel mill, a call center, a hospital, or an office, and she looks for a new job using the internet and
25   social media to find job opportunities, she likely has no idea that major American companies are
26   purposely refusing to tell her about the next job opportunity that may help her feed her family or
27   make her next mortgage payment to stave off a devastating foreclosure.
28                                                       4
                                                                      FOURTHFIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 6 of 91




 1          8.9.    Due to this lawsuit, older workers may finally understand why their job searches—
 2   that have migrated online in recent years—are more difficult than they ought to be. In fact, their
 3   job searches are more difficult than our country’s anti-discrimination laws allow. If this lawsuit
 4   succeeds, American workers’ job searches may be a lot easier in the future.
 5          9.10.   Harm has already been done, and it continues, as Defendants have expressly and
 6   blatantly excluded older workers from receiving job advertisements and recruitment via Facebook’s
 7   paid ad platform. As a result, these companies have denied millions of workers the opportunity to
 8   learn about and obtaincompete for employment opportunities, upon information and belief.
 9          10.11. When selecting the population of Facebook users who will receive employment ads,
10   Defendants have routinely focused their ads on prospective applicants who are in age bands that
11   exclude many workers who are 40-years-old or greater, e.g., targeting workers who are “ages 18 to
12   38,” “ages 22 to 45,” or “ages 21 to 55,” thereby preventing older workers from receiving
13   advertising about and recruitment for job opportunities, upon information and belief. open
14   positions.
15          11.12. This pattern or practice of discrimination denies job opportunities to individuals who
16   are searching for and interested in jobs, reducesbecause it denies older individuals information on
17   open positions and deters them from applying for, competing for, and obtaining open positions. It
18   has reduced the number of older workers who apply for jobs with the offending employersT-Mobile
19   and employment agencies,Amazon and depresseshas depressed the number of older workers who
20   are hired by DefendantsT-Mobile and Amazon, causing working families workers—including
21   Plaintiffs Bradley, Anscombe, Callahan, and Haynie—to lose out on wages, benefits, and the
22   dignity that comes with a good job. In addition, these practices make older workers’ job searches
23   take far longer than they should, causing economic harm and other forms of distress to them and
24   their families. For the open positions advertised, these age-based restrictions in T-Mobile and
25   Amazon’s employment ads on Facebook show that the selections for these positions are uniformly
26   motivated by discriminatory animus against older workers.
27          12.13. This practice is not just harmful to older workers—it is unlawful. By actively
28                                                     5
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 7 of 91




 1   excluding workers who are older than a certain age from receiving employment ads and by stating
 2   in the ads that the employers want to reach younger workers, Defendants clearly state a preference
 3   for recruiting and hiring younger workers over older workers; they discriminate against older
 4   workers in their advertising, recruitment, and hiring process; and they limit, segregate, and classify
 5   job applicants based on their age, all in violation of federal, state, and local laws that prohibit age
 6   discrimination in employment.
 7          13.14. While advocates for older workers and civil rights have long suspected that
 8   employers screen out older workers from the employment pipeline, evidence from Facebook’s ad
 9   platform confirms that, approximatelymore than 50 years after the passage of the ADEA, age
10   discrimination, rather than equal opportunity, appears to be Defendants’ common practice in
11   employment advertising, recruiting and hiring, upon information and belief.
12          14.15. Over the past five yearsdecade, employment advertising, recruiting, and hiring has
13   undergone a seismic shift. Like so many other parts of our society, Facebook and other social
14   media platforms have become a dominant force in the national labor market. In fact, social media
15   has become a primary means for big and small employers to identify, recruit, and hire workers.
16          15.16. Like many technologies in the modern economy, Facebook has an unfathomable
17   capacity to make workers aware of economic opportunities, such as jobs. Advertising on
18   Facebook’s paid ad platform could make it easy for workers to regularly receive employment
19   opportunities on an equal basis. For tens of millions of forgotten workers whose plants have
20   shuttered, hospitals have closed, and retail stores have been driven out of business by e-commerce,
21   receiving ads for job openings via Facebook could be a godsend—a ray of hope at the end of a long,
22   dark tunnel in which American workers have been discarded by national companies that place profit
23   over people.
24          16.17. Upon information and belief, Facebook’s powerful ad platform has been used as a
25   mechanism for age discrimination, and Defendants have coordinated with Facebook to exclude an
26   enormous portion of the American labor force from receiving job ads, recruitment, and hiring
27   opportunities.
28                                                       6
                                                                      FOURTHFIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 8 of 91




 1          17.18. The basic practice at issue in this case is simple. When an employer or an
 2   employment agency creates, purchases, and sends a Facebook ad to make workers aware of job
 3   opportunities and encourage them to apply for various jobs, Facebook requires the employers or
 4   employment agencies to select the population of Facebook users who will be eligible to receive the
 5   ad, including the age range of the users who will receive the ad. Following Facebook’s
 6   encouragement to narrowly focus ad campaigns on the “right people,” including by targeting
 7   younger people, upon information and belief, Defendants have routinely focused their Facebook
 8   employment ads on users who are under 40-years-old (and sometimes on users who are under
 9   higher age thresholds). This prevents workers who are above the selected age threshold from
10   receiving employment ads and pursuing relevant job opportunities.hearing about open positions and
11   applying for open positions for which they are qualified.
12          18.19. This case and the facts alleged should not come as a surprise. The public, Facebook,
13   and Defendants have known that Facebook’s ad platform enabled and encouraged employers and
14   employment agencies to exclude older workers from receiving job ads. In November 2016,
15   ProPublica revealed that Facebook’s platform made it possible for African Americans, Latinos, and
16   Asian Americans to be excluded from receiving ads for various economic opportunities, such as
17   housing or employment ads.1 At that time, it was widely known that other protected characteristics,
18   such as age, could be used to exclude Facebook users from receiving employment ads.
19          19.20. In addition, in the wake of federal court litigation that was filed in 2016 over
20   Facebook’s ad platform being used to exclude people of color from receiving job advertisements
21   due to their race or national origin, Defendants in this case knew and/or should have known that it
22   was or could be unlawful to exclude older workers from receiving their job advertisements via
23   Facebook. Nevertheless, upon information and belief, Defendants continued to exclude older
24   workers from receiving their job advertisements via Facebook and making statements on Facebook
25

26   1
      Julia Angwin & Terry Parris Jr., Facebook Lets Advertisers Exclude Users by Race, ProPublica
     (Oct. 28, 2016, 1:00 PM), https://www.propublica.org/article/facebook-lets-advertisers-exclude-
27   users-by-race.
28                                                   7
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 9 of 91




 1   that they wanted to reach workers within younger age bands. And upon information and belief,
 2   Defendants did not attempt to offset the harm of targeting of younger workers with job
 3   advertisements via Facebook by similarly targeting older workers with job advertisements via
 4   Facebook.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                                    8
                                                                  FOURTHFIFTH AMENDED CLASS AND
                                                                    COLLECTIVE ACTION COMPLAINT
                                                                           CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 10 of 91




 1                                      JURISDICTION AND VENUE
 2          20.21. The Court has subject matter jurisdiction over the claims in this action pursuant to 28
 3   U.S.C. § 1332(d)(2), as the matter in controversy exceeds the sum or value of $5 million, exclusive
 4   of interest and costs, and it is a class action in which members of the proposed Plaintiff Class are
 5   citizens of different states than at least one defendant. Plaintiffs Bradley and Callahan are citizens
 6   of Ohio, Plaintiff Anscombe is a citizen of Maryland, Plaintiff Haynie is a citizen of California, and
 7   Defendant T-Mobile US, Inc. is a citizen of Delaware and Washington.
 8          21.22. The Court has subject matter jurisdiction over Plaintiffs’ and the collective
 9   members’ ADEA claims pursuant to 29 U.S.C. § 1331. The court also has subject matter
10   jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367, as the state law claims
11   are so related to the federal law claims that they form part of the same case or controversy under
12   Article III of the U.S. Constitution.
13          22.23. This Court has specific personal jurisdiction over T-Mobile and Amazon because
14   upon information and belief, T-Mobile and Amazon conduct substantial business throughout this
15   District; employ thousands of workers in this District and California; intentionally created and
16   purchased discriminatory job ads in this District and/or outside this District via Facebook’s ad
17   platform that is located in this District; interacted with Facebook’s employees who are located in
18   this District to create, purchase, and publish discriminatory ads, upon information and belief; and
19   intentionally sent such discriminatory ads, age-restricted job ad campaigns from this District and/or
20   outside this District to Facebook users who are exclusively located in this District or in some cases
21   to Facebook users who are exclusively located in this District,other parts of California, and
22   throughout the United States, and those advertisementsjob ads intentionally recruited and solicited
23   workers to apply for positions throughout the State of California, including in this District., as well
24   as other states. In some cases, Defendants also intentionally created, purchased, and sent via
25   Facebook’s ad platform age-restricted employment advertisements to people throughout the entire
26   United States.
27

28                                                      9
                                                                     FOURTHFIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 11 of 91




 1          24.       Throughout 2017, Defendants routinely, intentionally, expressly, and specifically
 2   aimed and targeted discriminatory age-restricted employment ad campaigns at residents of this
 3   District and/or in California. Upon information and belief, each such ad campaign consisted of a
 4   certain number of impressions or clicks that T-Mobile or Amazon purchased from Facebook, which
 5   could range from thousands to even millions of impressions or clicks per ad campaign.
 6          25.     Throughout 2017, Amazon published dozens of discrete discriminatory, age-
 7   restricted employment ad campaigns that were specifically aimed and targeted at residents of this
 8   District and/or in California, by targeting the ad campaigns to Facebook users in specific cities in
 9   California or cities in California plus a certain mile radius around the cities, or by targeting specific
10   zip codes in California. Upon information and belief, these dozens of discrete discriminatory, age-
11   restricted employment ad campaigns reached tens of thousands to hundreds of thousands of
12   Facebook users in this District.
13          26.     Throughout 2017, T-Mobile published hundreds of discrete discriminatory, age-
14   restricted employment ad campaigns that were specifically aimed and targeted at residents of this
15   District and/or in California, by targeting the ad campaigns to Facebook users in specific cities in
16   California or cities in California plus a certain mile radius around the cities, or by targeting specific
17   zip codes in California. Upon information and belief, these hundreds of discrete discriminatory,
18   age-restricted employment ad campaigns reached tens of thousands to hundreds of thousands of
19   Facebook users in this District.
20          27.     Defendants aimed and targeted these discriminatory age-restricted employment ad
21   campaigns at residents of this District and/or California, because Defendants wanted the District-
22   and California-based recipients of the advertisements to click on the advertisements and, in turn,
23   view Defendants’ job- or career-related websites and apply for open positions for which the
24   recipients were interested and qualified, especially positions in this District and in California.
25          28.     Defendants aimed and targeted their age-restricted employment advertisements at
26   residents of this District and/or California, because many of these age-restricted advertisements
27   highlighted open positions that were based in the District and/or in other parts of California and
28                                                      10
                                                                      FOURTHFIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 12 of 91




 1   Defendants believed that aiming and targeting people in this District and/or California was an
 2   effective way of getting the recipients of the ads to apply for open positions in this District and
 3   California.
 4           29.     From December 2016 to December 2017, T-Mobile and Amazon targeted a
 5   substantial portion of their discriminatory age-restricted employment ad campaigns that reached
 6   California residents specifically to Facebook users in this District or other places in California, by
 7   targeting Facebook users in specific cities in California or cities in California plus a certain mile
 8   radius around the cities, or by targeting specific zip codes in California, as opposed to ad campaigns
 9   that were targeted to Facebook users in the entire United States.
10           30.     Nearly 70% of Amazon’s discriminatory age-restricted employment ad campaigns
11   from December 2016 to December 2017 that reached California residents specifically targeted
12   Facebook users in this District or other places in California—by targeting Facebook users in
13   specific cities in California or cities in California plus a certain mile radius around the cities, or by
14   targeting specific zip codes in California, as opposed to ad campaigns that were targeted to
15   Facebook users in the entire United States. 84% of such ad campaigns that were not targeted
16   nationally specifically targeted cities in California plus a certain number of miles (almost half of
17   these city-focused ad campaigns targeted cities in this District, where Haynie lives). 32% of such
18   ad campaigns that were not targeted nationally specifically targeted zip codes in California (with a
19   quarter of such ad campaigns targeting zip codes in this District, where Haynie lives).
20           31.     Over 50% of T-Mobile’s age-restricted employment ad campaigns from December
21   2016 to December 2017 that reached California residents specifically targeted Facebook users in
22   this District or other places in California—by targeting Facebook users in specific cities in
23   California or cities in California plus a certain mile radius around the cities, or by targeting specific
24   zip codes in California, as opposed to ad campaigns that were targeted to Facebook users in the
25   entire United States. 85% of such ad campaigns that were not targeted nationally specifically
26   targeted zip codes in this District (in fact, all such ad campaigns specifically targeted Haynie’s zip
27   code) and other places in California. 15% of such ad campaigns that were not targeted nationally
28                                                       11
                                                                       FOURTHFIFTH AMENDED CLASS AND
                                                                         COLLECTIVE ACTION COMPLAINT
                                                                                CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 13 of 91




 1   specifically targeted cities in California plus a certain number of miles (in fact, all such ad
 2   campaigns were targeted to San Francisco plus a 50-mile radius, which includes the zip code where
 3   Haynie lives).
 4          32.       For example, in May and July 2017, Amazon sent the following age-restricted
 5   employment ad campaigns only to people who were 18 to 54 years old and who were in or within a
 6   25-mile radius of San Francisco, California, which is in this District. These advertisements
 7   encouraged residents of this District to “Walk in, apply and walk away with a new job at Amazon
 8   in South San Francisco” or a “new part-time or full-time job at Amazon in South San Francisco,”
 9   and referenced “[o]n-the-spot job offers in South San Francisco.” These advertisements linked to
10   “Amazon Fulfillment Jobs,” an Amazon website that displayed jobs in this District, in California,
11   and in other places throughout the nation, listed hiring events, and served as a portal for people to
12   review, consider, and apply for all open positions at Amazon. Plaintiff Haynie was denied this
13   advertisement because of his age.
14

15

16

17

18
19

20
            33.       For example, in December 2016 and January 2017, Amazon sent the following age-
21
     restricted employment advertisements only to people who were 18 to 45 years old and who were in
22
     or within a 25-mile radius of Newark, California, which is in this District. These advertisements
23
     encouraged residents of this District to “Walk in, apply and walk away with a new part-time job at
24
     Amazon in Newark” and referenced “[o]n-the-spot job offers in Newark.” These advertisements
25
     linked to “Amazon Fulfillment Jobs,” an Amazon website that displayed jobs in this District, in
26
     California, and in other places throughout the nation, listed hiring events, and served as a portal for
27

28                                                      12
                                                                      FOURTHFIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 14 of 91




 1   people to review, consider, and apply for all open positions at Amazon. Plaintiff Haynie was denied
 2   all of these advertisements because of his age.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16          34.     For example, in January 2017, Amazon sent the following age-restricted
17   employment advertisement only to people who were 18 to 45 years old and who were in or within a
18   25-mile radius of San Francisco, California, which is in this District. This advertisement
19   encouraged residents of this District to “Get a part-time job that really stacks up at Amazon” and
20   encouraged the recipients to “Search” for “Part-Time Jobs at Amazon in San Francisco.” This
21   advertisement linked to “Search.AmazonDelivers.Jobs” and “Amazon Fulfillment Jobs,” Amazon
22   websites that displayed jobs in this District, in California, and in other places throughout the nation,
23   listed hiring events, and served as portals for people to review, consider, and apply for all open
24   positions at Amazon. Plaintiff Haynie was denied this advertisement because of his age.
25

26
27

28                                                     13
                                                                     FOURTHFIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 15 of 91




 1

 2

 3

 4

 5

 6

 7

 8          35.     For example, in January 2017, Amazon sent the following age-restricted

 9   employment advertisement only to people who were 18 to 45 years old and who were in or within a

10   25-mile radius of San Jose, California, which is in this District. This advertisement encouraged

11   residents of this District to “Get a part-time job that really stacks up at Amazon” and encouraged

12   the recipients to “Search” for “Part-Time Jobs at Amazon in San Jose.” This advertisement linked

13   to “Search.AmazonDelivers.Jobs” and “Amazon Fulfillment Jobs,” Amazon websites that displayed

14   jobs in this District, in California, and in other places throughout the nation, listed hiring events,

15   and served as portals for people to review, consider, and apply for all open positions at Amazon.

16

17

18
19

20

21

22
            36.     In some cases, Amazon targeted its age-restricted advertisements only to people in
23
     specific zip codes, including in this District. For example, from May through July 2017, the
24
     following Amazon age-restricted advertisement specifically targeted only people who were 18 to 54
25
     years old and were in zip codes in Castro Valley, Hayward, Oakland, San Leandro, and San
26
     Lorenzo, California, all of which are in this District.
27

28                                                      14
                                                                      FOURTHFIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 16 of 91




 1

 2

 3

 4

 5

 6

 7
            37.      In contrast to age-restricted employment advertisements that Amazon targeted
 8
     specifically to people in this District and/or California, Amazon sent age-restricted employment
 9
     advertisements to people in the entire United States. For example, in September 2017, Amazon sent
10
     the following age-restricted employment advertisement only to people who were 18 to 30 years old
11
     in the entire United States. This advertisement encouraged people throughout the United States to
12
     apply for jobs at Amazon and linked to the Amazon Jobs website that displayed jobs in this District,
13
     in California, and in other places throughout the nation, listed hiring events, and served as a portal
14
     for people to review, consider, and apply for all open positions at Amazon. Bradley, Anscombe,
15
     Callahan, and Haynie were all denied this advertisement because of their age, as well as other
16
     nationwide advertisements that Amazon targeted to younger people who lived throughout the
17
     United States throughout 2017 (such as an ad that Amazon placed through the Muse that targeted
18
     only people 22 to 40 years old throughout the United States, see ECF No. 72-1 at 7).
19

20

21

22

23

24

25

26
27

28                                                     15
                                                                     FOURTHFIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 17 of 91




 1

 2

 3

 4

 5

 6

 7

 8          38.      For example, in October 2017, Amazon sent the following age-restricted

 9   employment advertisement only to people who were 18 to 45 years old in the entire United States.

10   This advertisement encouraged people throughout the United States to “[b]rowse for open roles”

11   and apply for jobs at Amazon, and linked to the Amazon Jobs web site that displayed jobs in this

12   District, in California, and in other places throughout the nation, listed hiring events, and served as

13   a portal for people to review, consider, and apply for all open positions at Amazon. Plaintiffs

14   Anscombe, Callahan, and Haynie were all denied this advertisement because of their age, as well as

15   other nationwide advertisements that Amazon targeted to younger people who lived throughout the

16   United States throughout 2017.

17

18
19

20

21

22

23
            39.     For example, in from January through June 2017, T-Mobile sent the following age-
24
     restricted employment advertisement only to people who were 22 to 50 years old and who were in
25
     or within a 50-mile radius of San Francisco, California, which is in this District, or were in or
26
     within a 25-mile radius of Los Angeles, California. These advertisements encouraged residents of
27

28                                                      16
                                                                     FOURTHFIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 18 of 91




 1   this District to “Launch your Retail career with T-Mobile and help us change wireless for good.
 2   Apply today!” This advertisement linked to “T-Mobile Careers,” a T-Mobile web site that displayed
 3   jobs in this District, in California, and in other places throughout the nation, listed hiring events,
 4   and served as a portal for people to review, consider, and apply for all open positions at T-Mobile.
 5   Plaintiff Haynie was denied this advertisement because of his age, as well as dozens of other age-
 6   restricted employment ad campaigns that T-Mobile specifically targeted to younger people who
 7   lived within 50 miles from San Francisco throughout 2017.
 8

 9

10

11

12

13

14

15

16          40.     For example, in September and October 2017, T-Mobile sent the following age-

17   restricted employment advertisements only to people who were 22 to 50 years old and who were in

18   or within a 50-mile radius of San Francisco, California, which is in this District, or were in or

19   within a 25-mile radius of Los Angeles, California. These advertisements encouraged residents of

20   this District to “Bring your technology career to the wireless frontier and let’s make history. Apply

21   now!” and “Your next challenge: making history with our Retail team. Apply today!” These

22   advertisements linked to “T-Mobile Careers,” a T-Mobile web site that displayed jobs in this

23   District, in California, and in other places throughout the nation, listed hiring events, and served as

24   a portal for people to review, consider, and apply for all open positions at T-Mobile. Plaintiff

25   Haynie was denied this advertisement because of his age, as well as dozens of other age-restricted

26   employment ad campaigns that T-Mobile specifically targeted to younger people who lived within

27   50 miles from San Francisco throughout 2017.

28                                                      17
                                                                      FOURTHFIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 19 of 91




 1

 2

 3

 4

 5

 6

 7

 8
            41.     For example, in October 2017, T-Mobile sent the following age-restricted
 9
     employment advertisement only to people who were 18 to 54 years old and who were in numerous
10
     zip codes in this District, including zip codes in San Francisco and Oakland (such as the zip code
11
     where Haynie lived in 2016 and 2017 in Oakland). Plaintiff Haynie was denied this advertisement
12
     because of his age. This advertisement encouraged residents of this District to “Take the stage and
13
     rock your career. Unlock your star potential at T-Mobile.” This advertisement linked to “T-Mobile
14
     Careers,” a T-Mobile web site that displayed jobs in this District, in California, and in other places
15
     throughout the nation, listed hiring events, and served as a portal for people to review, consider, and
16
     apply for all open positions at T-Mobile. Plaintiff Haynie was denied this advertisement because of
17
     his age, as well as over 150 other age-restricted employment ad campaigns that T-Mobile
18
     specifically targeted to younger people who lived in the same zip code as Haynie throughout 2017.
19

20

21

22

23

24

25
            42.      In contrast to the age-restricted employment advertisements that T-Mobile targeted
26
     specifically to people in this District and/or California, T-Mobile sent age-restricted employment
27

28                                                     18
                                                                     FOURTHFIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 20 of 91




 1   advertisements to people in the entire United States. For example, in February and March 2017, T-
 2   Mobile sent the following employment ad only to people who were 18 to 24 years old in the entire
 3   United States. This advertisement encouraged people throughout the United States to “Discover
 4   your next bold challenge at T-Mobile. Apply today!” It linked to the T-Mobile Careers website that
 5   displayed jobs in this District, in California, and in other places throughout the nation, listed hiring
 6   events, and served as a portal for people to review, consider, and apply for all open positions at T-
 7   Mobile. Bradley, Anscombe, Callahan, and Haynie were all denied this advertisement because of
 8   their age, as well as at least dozens of other age-restricted employment ad campaigns that T-Mobile
 9   specifically targeted to younger people who lived throughout the United States throughout 2017.
10

11

12

13

14

15

16
            43.     For example, in October and November 2017, T-Mobile sent the following age-
17
     restricted employment advertisement only to people who were 18 to 54 years old in the entire
18
     United States. This advertisement encouraged people throughout the United States to “Take the
19
     stage and rock your career. Unlock your star potential and T-Mobile!” It linked to the T-Mobile
20
     Careers website that displayed jobs in this District, in California, and in other places throughout the
21
     nation, listed hiring events, and served as a portal for people to review, consider, and apply for all
22
     open positions at T-Mobile. Plaintiffs Anscombe, Callahan, and Haynie were all denied this
23
     advertisement because of their age.
24

25

26
27

28                                                      19
                                                                      FOURTHFIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 21 of 91




 1

 2

 3

 4

 5

 6

 7
            44.       In addition, in Exhibit A to this Complaint, Plaintiffs identify several T-Mobile age-
 8
     restricted employment advertisements that were published in the months prior to the filing of the
 9
     original complaint in 2017 and were only sent to people 18 to 38 years old. Bradley, Anscombe,
10
     Callahan, and Haynie were denied those advertisements because of their age.
11
            45.       The foregoing T-Mobile advertisements are examples of the hundreds of discrete
12
     age-restricted employment ad campaigns that T-Mobile specifically targeted to people in this
13
     District and California, or in some cases targeted more generally to people throughout the entire
14
     United States.
15
            46.       The foregoing Amazon advertisements are examples of the dozens of discrete age-
16
     restricted employment ad campaigns that Amazon specifically targeted to people in this District and
17
     California, or in some cases targeted more generally to people throughout the entire United States.
18
            23.47. Upon information and belief, during the events that are challenged in this action,
19
     Amazon employed tens of thousands of employees in California and Amazon intentionally sent at
20
     least hundreds of age-restricted Facebook advertisementsemployment ad campaigns to recruit
21
     employees throughout the nation (, including advertisements sent to persons located(1) dozens of
22
     age-restricted employment ad campaigns specifically aimed at and targeting people in this District
23
     and outside ofother places in California, such as; (2) age-restricted employment ad campaigns
24
     specifically aimed at and targeting people in the District of Columbia, Ohio, and Maryland) that;
25
     and (3) age-restricted employment ad campaigns targeted generally to all people in the entire
26
     United States. These age-restricted employment ad campaigns advertised thousands to tens of
27

28                                                      20
                                                                      FOURTHFIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 22 of 91




 1   thousands of jobsopen positions that are located in California, including jobs that are located in this
 2   District, and Amazon excluded older workers from receiving those ads. Upon information and
 3   belief, during the events that are challenged in this action, including in 2017, Amazon operated 23
 4   Fulfillment and Sortation Centers in California, 9 Prime Now Hubs in California, 2 Tech Hubs in
 5   California, 8 Campus Pick-Up locations in California, and 4 Amazon Books stores in California.
 6   Indeed, Amazon has stated that it has created more than 39,000 full-time jobs in California.2
 7          48.     From December 2016 to December 2017, when Amazon published dozens of age-
 8   restricted employment ad campaigns that reached California residents (including some national and
 9   some locally focused campaigns), Amazon hosted web sites such as Amazon Jobs and Amazon
10   Fulfillment Jobs. Those web sites identified thousands of different types of open positions at
11   Amazon, including positions for which each of the Plaintiffs in this case was qualified and
12   genuinely interested in applying for. Any person who clicked on one of Amazon’s age-restricted
13   employment advertisements from December 2016 to December 2017 would have landed on
14   Amazon’s job-related web sites and would have been encouraged by Amazon to review, consider,
15   apply, and compete for all open positions at Amazon at that time.
16          24.49. Upon information and belief, during the events that are challenged in this action, T-
17   Mobile employed thousands of employees in California (including in this District) and T-Mobile
18   intentionally sent thousands of age-restricted Facebook advertisementsemployment ad campaigns to
19   recruit employees throughout the nation (, including advertisements sent to persons located in(1)
20   age-restricted employment ad campaigns specifically aimed at and outside of targeting people in
21   this District and other places in California and this District, such as; (2) age-restricted employment
22   ad campaigns specifically aimed at and targeting people in the District of Columbia, Ohio, and
23   Maryland) that; and (3) age-restricted employment ad campaigns targeted generally to all people in
24   the United States. These age-restricted employment ad campaigns advertised thousands to tens of
25   thousands of jobs that are located in California, including jobs that are located in this District, and
26
     2
      Amazon’s Economic Impact Across the U.S., About Amazon,
27   https://www.aboutamazon.com/investing-in-the-u-s (last visited Aug. 20, 2018).
28                                                21
                                                                      FOURTHFIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 23 of 91




 1   T-MobileAmazon excluded older workers from receiving those ads, including workers in this
 2   District. Upon information and belief, during the events challenged in this action, T-Mobile
 3   operated more than 700 locations in California.
 4          50.     From December 2016 to December 2017, when T-Mobile published hundreds of
 5   age-restricted employment ad campaigns that reached California residents (including some national
 6   campaigns), T-Mobile hosted a web site called T-Mobile Careers. That web site identified
 7   thousands of different types of open positions at T-Mobile, including positions for which each of
 8   the Plaintiffs in this case was qualified and that they were genuinely interested in applying for. Any
 9   person who clicked on one of T-Mobile’s age-restricted employment advertisements from
10   December 2016 to December 2017 would have landed on T-Mobile’s job-related web site and
11   would have been encouraged by T-Mobile to review, consider, apply, and compete for all open
12   positions at T-Mobile at that time.
13          25.51. Upon information and belief, Amazon and T-Mobile each sent at least hundreds of
14   thousands of age-restricted advertisementsad campaigns to Facebook users throughout the United
15   States, including users in California and in this District, advertising positions in California
16   (including in this District), the District of Columbia, Ohio, and many other states. When Amazon
17   and T-Mobile excluded older workers from receiving job advertisements about positions in
18   California and this District, they caused harm to older workers throughout the United States who
19   were deterred from learning about, seeking, and competing for open positions in California, and
20   Amazon and T-Mobile knew that older workers in and outside of California (including workers in
21   this District) would be harmed by such discriminatory advertising.
22          26.52. Upon information and belief, Defendants used Facebook’s ad platform to create,
23   develop, purchase, and send their job advertisements to Facebook users in order to solicit and
24   recruit workers to apply for positions in and outside of California. Upon information and belief, in
25   sending age-restricted job advertisements that excluded older workers from receiving such ads and
26   in stating in the advertisements that Defendants wanted to reach Facebook users between specific
27   ages, Defendants took such actions, published or made such advertisements, and/or caused
28                                                      22
                                                                      FOURTHFIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
              Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 24 of 91




 1   Facebook to publish or make such discriminatory advertisements.
 2            53.     Upon information and belief, Defendants agreed to follow the same terms and
 3   conditions of the same contract with Facebook by agreeing to Facebook’s Statement of Rights and
 4   Responsibilities and/or Terms of Service (“Facebook contract”).3 The Facebook contract requires
 5   its users, including Defendants who have advertised jobs on Facebook and the members of the
 6   Plaintiff Class who have used Facebook, to resolve any disputes related to their use of Facebook in
 7   the U.S. District Court for the Northern District of California or a state court located in San Mateo
 8   County, to “submit to the personal jurisdiction of such courts for the purpose of litigating all such
 9   claims” related to their use of Facebook, and that any dispute over the use of Facebook will be
10   resolved under California law. In addition, the Facebook contract mandates that the advertisers not
11   engage in any conduct that is “discriminatory,” a requirement that all Defendants have violated by
12   virtue of the practices challenged in this action. By agreeing to the Facebook contract under which
13   Defendants agreed to submit to the personal jurisdiction of this Court and resolve all disputes in this
14   Court related to their use of Facebook, Defendants consented to personal jurisdiction and venue in
15   this Court and have waived any argument that exercising personal jurisdiction over them with
16   respect to their discriminatory advertising on Facebook is improper, unlawful, or unconstitutional.
17            27.54. By excluding older workers from receiving job advertisements via the same
18   Facebook ad platform, Defendants collectively altered, distorted, manipulated, and harmed national,
19   regional, and local labor markets and job opportunities for the Plaintiff Class Members, including
20   the labor market for workers in this District and California, and accordingly Defendants lengthened
21   the time offor older workers to obtain employment, including employees inside and outside of
22   California who have sought employment in California and this District.
23            28.55. Declaratory and injunctive relief are sought and authorized by 28 U.S.C. §§ 2201
24   and 2202.
25            29.56. Venue is proper in this District under 28 U.S.C. § 1391(b)(1), as upon information
26
27   3
         Terms of Service, Facebook, https://www.facebook.com/terms.php (last visited Aug. 20, 2018).
28                                                    23
                                                                     FOURTHFIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 25 of 91




 1   and belief, a substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred in
 2   this District, where Defendants created and purchased discriminatory ads via Facebook’s ad
 3   platform that is located in this District, and sent such discriminatory ads from this District to
 4   Facebook users who are located in this District and throughout the United States, including for
 5   positions within this District. Plaintiffs have exhausted their administrative remedies with respect
 6   to their federal ADEA claims and their California Fair Employment and Housing Act (“FEHA”)
 7   claims. On May 10, 2018, Plaintiffs Bradley, Maurice Anscombe, and Lura Callahan received right
 8   to sue letters from the Equal Employment Opportunity Commission (“EEOC”) regarding their
 9   ADEA charges against Defendants, and on May 22, 2018, they received right to sue letters from the
10   California Department of Fair Employment and Housing (“DFEH”) regarding their FEHA charges
11   against Defendants. On May 7, 2019, Plaintiff Haynie received right to sue letters from the EEOC
12   regarding his ADEA charges against Defendants and from the DFEH regarding his FEHA charges
13   against Defendants.
14                                              THE PARTIES
15          30.57. The Communications Workers of America is an international labor union
16   representing over 700,000 workers in a broad range of industries, including telecommunications,
17   cable, information technology, airline, manufacturing, print and broadcast news media, education,
18   public service, and healthcare, among others. CWA’s central purpose is protecting the rights of
19   workers through collective bargaining and public advocacy. CWA’s headquarters are located in
20   Washington, DC. CWA also has offices, local unions, and members in California, and is
21   accordingly a citizen of California. Its members work, live, and seek employment throughout the
22   United States. CWA members reflect an impressive diversity of skills, interests, work experience,
23   and talent, making them a rich pool of potential candidates for job opportunities. As a union, CWA
24   educates its members about the value of social media for networking and advocacy. As a result,
25   CWA members, including the over 160,000 who are over age 40, include hundreds of thousands of
26   Facebook users. CWA has thousands of members who are members of the proposed Classnational
27   Collective, including Plaintiffs Bradley, Callahan, and Anscombe. Numerous members of CWA
28                                                      24
                                                                      FOURTHFIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 26 of 91




 1   who are also members of the proposed Class reside in this District and elsewhere in California, and
 2   they have been denied advertisements about jobs at Amazon and T-Mobile within the State of
 3   California concerning jobs in this District.
 4          31.58. Plaintiff Linda Bradley is a 4547-year-old woman who lives in Franklin County,
 5   Ohio. Prior to the filing of the Original Complaint, she was laid off from her longstanding job at a
 6   call center in Franklin County, Ohio. Ms. Bradley is and has been a member of CWA during the
 7   period in which she has been affected by the discrimination she challenges in this case. She
 8   regularly uses Facebook and has used FacebookThroughout 2017, Ms. Bradley was seeking to
 9   obtain employment in positions for which she was qualified and genuinely interested. Throughout
10   and since 2017, she has regularly used and continues to use Facebook, including to seek
11   employment opportunities. In fact, on the one occasion that Ms. Bradley received an employment
12   ad via Facebook on her Facebook News Feed, she contacted the employer to inquire about an open
13   position. Ms. Bradley has decades of customer service and sales experience in the
14   telecommunications industry and the healthcare industry., making her an attractive and qualified
15   candidate for numerous positions with Defendants during the relevant period. She has skills in a
16   range of areas, including interpersonal communication skills and leadership skills. Ms. Bradley
17   graduated from high school and has attended undergraduate courses. Upon information and belief,
18   due to her education, skills and, experience, in 2017 Ms. Bradley would bewas qualified for a range
19   of open positions at T-Mobile, including but not limited to Account Care Expert, Associate Trainer,
20   Care, and Customer Service Representative Trainer;, and Ms. Bradley would bewas qualified for a
21   range of open positions at Amazon, including but not limited to Customer Care Representative,
22   Customer Service Associate, Customer Service Team Leader, and Seller Support Associate. Upon
23   information and belief, throughout 2017, T-Mobile and Amazon used age-restricted job
24   advertisements published on Facebook’s ad platform during the relevant period to advertise, recruit,
25   and hire for some or all of these open positions, including for positions in California and Ohio. .
26   Upon information and belief, Defendants’ employment advertisements on Facebook were intended
27   to draw readers of the advertisements into their online career portals in which such open positions
28                                                     25
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 27 of 91




 1   and numerousthousands of other open positions were advertised so that such readers would apply
 2   for the listed open positions. Ms. Bradley is willing to work not just in Ohio but beyond her local
 3   geographic area.
 4          32.59. Upon information and belief, Ms.Ms. Bradley has routinely been denied
 5   employment advertisements and recruitment that similarly situated workers have received in Ohio
 6   and throughout the nation, including employment ads and recruitment from T-Mobile and Amazon.
 7   Throughout 2017, Ms. Bradley was denied the age-restricted employment advertisements of T-
 8   Mobile and Amazon that are identified and described in Paragraphs 3, 37, 42, 44 and Exhibit A,
 9   because of her age, as well as other similar age-restricted employment advertisements of T-Mobile
10   and Amazon that excluded people who were 45 or older in 2017. (She continues to be denied
11   employment ads of both Defendants based on bias in the ad delivery algorithm). If Ms. Bradley had
12   received suchthose employment ads from each Defendant in 2017, she would have clicked on those
13   employment ads in order to learn more about those opportunities and, she would have pursued
14   them. Because Ms. Bradley did not receive such ads from Defendants, she did not learn about
15   specific job opportunities at those employers and was thus deterred from applying for such job
16   opportunities. Upon information and belief, Ms. Bradley was qualified to perform one or more job
17   at each of the Defendants that was offered during the time period at issue in this case (including but
18   not limited to January through December 2017). Upon information and belief, Ms. Bradley was
19   denied the opportunity to receive job advertisements fromreviewed the thousands of open positions
20   that were listed on the web sites of Amazon and T-Mobile because of her age, including the job
21   advertisements of Amazon to which the ads linked, she would have determined which open
22   positions she was qualified for, and T-Mobile that advertised positions in California.she would have
23   applied for the open positions for which she was qualified and genuinely interested.
24          60.     In 2017, Ms. Bradley was qualified for and genuinely interested in the positions of
25   Customer Service Associate and Customer Service Team Leader at Amazon and Customer Service
26   Representative at T-Mobile, based on her education, experience, skills, and ability to perform the
27   work in the relevant location of each position, and she was genuinely interested in each of those
28                                                     26
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 28 of 91




 1   positions. These positions were open throughout 2017 and were among the thousands of open
 2   positions for individuals with a wide range of skills, experience, and interests shown on the
 3   websites to which Defendants’ employment advertisements on Facebook linked. However, because
 4   Ms. Bradley did not receive such employment advertisements from Defendants throughout 2017,
 5   she did not learn about these specific open positions at Amazon and T-Mobile, and was thus
 6   deterred from learning about, applying for, competing for, and obtaining such open positions. Had
 7   Ms. Bradley received the employment advertisements that she was denied by both Defendants in
 8   2017, she would have clicked on those ads, reviewed the open positions, identified that she was
 9   qualified for the Customer Service Associate and Customer Service Team Leader positions at
10   Amazon and the Customer Service Representative position at T-Mobile, and applied for those open
11   positions for which she was qualified. Upon information and belief, Ms. Bradley was denied the
12   opportunity to receive employment advertisements from Amazon and T-Mobile because of her age,
13   including the employment advertisements of Amazon and T-Mobile that advertised positions
14   nationally and locally in Ohio.
15          33.61. Plaintiff Maurice Anscombe is a 5759-year-old man who lives in Baltimore County,
16   Maryland. Mr. Anscombe is and has been a member of CWA during the period in which he has
17   been affected by the discrimination he challenges in this case. He isThroughout 2017, Mr.
18   Anscombe was seeking to obtain employment, having in positions for which he was qualified and
19   genuinely interested. Throughout and since 2017, he has regularly used and continues to use
20   Facebook, including to seek employment opportunities. He previously worked as a cable
21   technician for almost two decades and, before that, in law enforcement. He regularly uses
22   Facebook and has used Facebook to seek employment opportunities., making him an attractive and
23   qualified candidate for numerous positions with Defendants during the relevant period. Mr.
24   Anscombe has skills in a range of areas, including telecommunications networks, computers, law
25   enforcement, and corporate security. He has an associate degree in Applied Science from Bronx
26   Community College. Upon information and belief, due to his education, skills and experience, in
27   2017 Mr. Anscombe would bewas qualified for a range of open positions at T-Mobile, including
28                                                    27
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 29 of 91




 1   but not limited to Associate InstallationField Technician and Installation Supervisor; Switch
 2   Technician, and Mr. Anscombe would bewas qualified for a range of open positions at Amazon,
 3   including but not limited to Cabling Technician, NetworkInfrastructure Technician, Decom Data
 4   Center Technician, and Loss Prevention Specialist., and Physical Security Lead. Upon information
 5   and belief, throughout 2017, T-Mobile and Amazon used age-restricted job advertisements
 6   published on Facebook’s ad platform during the relevant period to advertise, recruit, solicit, and
 7   hire for some or all of these open positions, including for open positions in California, Maryland,
 8   the District of Columbia, and/or Virginia. Upon information and belief, Defendants’ employment
 9   advertisements were intended to draw readers of the advertisements into their online career portals
10   in which such open positions and numerousthousands of other open positions were advertised so
11   that such readers would apply for the listed open positions. In and since 2017, Mr. Anscombe iswas
12   willing to work not just in Maryland, but also beyond his local geographic area., including
13   throughout the D.C. Metropolitan Area, including in the District of Columbia and Virginia. For
14   example, in 2017 Mr. Anscombe has searched for work in Maryland, the District of Columbia, and
15   the D.C. Metropolitan Area (which includesincluding Virginia) when he was regularly using
16   Facebook, and has beenwas interested in receiving and responding to job opportunities in these and
17   other places.
18          62.      Upon information and belief, Mr. Anscombe has routinely been denied employment
19   advertisements and recruitment that similarly situated workers have received in Maryland, the
20   District of Columbia, Virginia, and throughout the nation, including employment ads and
21   recruitment from T-Mobile and Amazon. IfThroughout 2017, Mr. Anscombe was denied the age-
22   restricted employment advertisements of T-Mobile and Amazon that are identified and described in
23   Paragraphs 3, 37, 38, 42, 43, 44 and Exhibit A, because of his age, as well as other similar age-
24   restricted employment advertisements of T-Mobile and Amazon that excluded people who were 56
25   or older in 2017. (He continues to be denied employment ads of both Defendants based on bias in
26   the ad delivery algorithm). If Mr. Anscombe had received suchthose employment ads from each of
27   the DefendantsDefendant in 2017, he would have clicked on those employment ads in order to learn
28                                                    28
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 30 of 91




 1   more about those opportunities and he , he would have reviewed the thousands of open positions
 2   that were listed on the web sites of Amazon and T-Mobile to which the ads linked, he would have
 3   pursued them. The only employment ad that Mr. Anscombe recalls receiving on his Facebook
 4   News Feed was via a closed group in Facebook determined which positions he was qualified for
 5   former law enforcement officials and was sent by a company recruiting former military and law
 6   enforcement officials. Because, and he would applied for positions for which he was qualified and
 7   genuinely interested.
 8          34.63. In 2017, Mr. Anscombe was qualified for the positions of Cable Infrastructure
 9   Technician, Decom Data Technician, Loss Prevention Specialist, and Physical Security Lead at
10   Amazon and Field Technician and Switch Technician at T-Mobile, based on his education,
11   experience, skills, and ability to perform the work in the relevant location of each position, and he
12   was genuinely interested in each of those positions. These positions were open throughout 2017
13   and were among the thousands of opportunities for open positions for individuals with a wide range
14   of skills, experience, and interests shown on the websites to which Defendants’ employment
15   advertisements linked. However, because Mr. Anscombe did not receive such adsemployment
16   advertisements from the Defendants, he did not learn about these specific job opportunitiesopen
17   positions at those employersAmazon and T-Mobile, and was thus deterred from learning about,
18   applying for, competing for, and obtaining such job opportunities. Upon information and
19   belief,open positions. Had Mr. Anscombe was qualified to perform one or more job at each
20   ofreceived the employment advertisements that he was denied by both Defendants that was offered
21   during the time period at issue in this case (including but not limited to January through December
22   2017)., he would have clicked on those ads, reviewed the open positions, identified that he was
23   qualified for the Cable Infrastructure Technician, Decom Data Technician, Loss Prevention
24   Specialist, and Physical Security Lead positions at Amazon and the Field Technician and Switch
25   Technician positions at T-Mobile, and applied for those open positions for which he was qualified.
26   Upon information and belief, Mr. Anscombe was denied the opportunity to receive job
27   advertisements from Amazon and T-Mobile because of his age, including the job advertisements of
28                                                     29
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 31 of 91




 1   Amazon and T-Mobile that advertised positions in Californianationally and locally in Maryland and
 2   the District of Columbia.
 3          35.64. Plaintiff Lura Callahan is a 6770-year-old woman who lives in Franklin County,
 4   Ohio. Ms. Callahan is and has been a member of CWA during the period in which she has been
 5   affected by the discrimination she challenges in this case. Throughout 2017, Ms. Callahan was
 6   seeking to obtain employment in positions for which she was qualified and genuinely interested.
 7   Prior to the filing of the Original Complaint, she was recently laid off from her longstanding job at
 8   a call center in Franklin County, Ohio. She Throughout and since 2017, she has regularly usesused
 9   and continues to use Facebook and has used Facebook, including to seek employment
10   opportunities. Ms. Callahan has decades of customer service and sales experience in the
11   telecommunications industry and has retail sales experience., making her an attractive and qualified
12   candidate for numerous positions with Defendants during the relevant period. Ms. Callahan has
13   skills in a range of areas, including interpersonal communication skills. Upon information and
14   belief, due to her skills and experience, in 2017 Ms. Callahan would bewas qualified for a range of
15   open positions at T-Mobile, including but not limited to Account Care Expert and, Customer
16   Service Representative Trainer; , and Retail Sales Associate, and Ms. Callahan would bewas
17   qualified for a range of open positions at Amazon, including but not limited to Customer Care
18   Representative, Customer Service Associate, Customer Service Team Leader, and Seller Support
19   Associate. Upon information and belief, in 2017 T-Mobile and Amazon used age-restricted job
20   advertisements published on Facebook’s ad platform during the relevant period to advertise, recruit,
21   solicit, and hire for some or all of these open positions, including for positions in California and
22   Ohio.. Upon information and belief, throughout 2017 Defendants’ employment advertisements
23   were intended to draw readers of the advertisements into their online career portals in which such
24   open positions and numerousthousands of other open positions were advertised so that such readers
25   would apply for the listed positions.
26          36.65. Upon information and belief, Ms.Ms. Callahan has routinely been denied
27   employment advertisements and recruitment that similarly situated workers have received in Ohio
28                                                     30
                                                                     FOURTHFIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 32 of 91




 1   and throughout the nation, including employment ads and recruitment from T-Mobile and Amazon.
 2   Throughout 2017, Ms. Callahan was denied the age-restricted employment advertisements of T-
 3   Mobile and Amazon that are identified and described in Paragraphs 3, 38, 42, 43, 44, and Exhibit
 4   A, because of her age, as well as other similar age-restricted employment advertisements of T-
 5   Mobile and Amazon that excluded people who were 67 or older in 2017. (She continues to be
 6   denied employment ads of both Defendants based on bias in the ad delivery algorithm). If Ms.
 7   Callahan had received suchthose employment ads from Defendantseach Defendant in 2017, she
 8   would have clicked on those employment ads in order to learn more about those opportunities and,
 9   she would have pursued them. Because Ms. Callahan did not receive such ads from Defendants,
10   she did not learn about specific job opportunities at those employers and was thus deterred from
11   applying for such job opportunitiesreviewed the open positions that were listed on the websites of.
12   Upon information and belief, Ms. Callahan was qualified to perform one or more job at each of the
13   Defendants that was offered during the time period at issue in this case (including but not limited to
14   January through December 2017). Upon information and belief, Ms. Callahan was denied the
15   opportunity to receive job advertisements from Amazon and T-Mobile, because of her age,
16   including advertisements of Amazon to which the ads linked, she would have determined which
17   positions she was qualified for, and T-Mobile that advertised positions in California.she would have
18   applied for positions for which she was qualified and genuinely interested.
19          66.     In 2017, Ms. Callahan was qualified and genuinely interested in the positions of
20   Customer Service Associate at Amazon and Retail Sales Associate at T-Mobile, based on her
21   education, experience, skills, and ability to perform the work in the relevant location of each
22   position, and she was genuinely interested in each of those positions. These positions were open
23   throughout 2017 and were among the thousands of open positions for individuals with a wide range
24   of skills, experience, and interests shown on the websites to which Defendants’ employment
25   advertisements linked. However, because Ms. Callahan did not receive such employment ads from
26   Defendants, she did not learn about these specific open positions at Amazon and T-Mobile, and was
27   thus deterred from learning about, applying for, competing for, and obtaining such open positions.
28                                                     31
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 33 of 91




 1   Had Ms. Callahan received the employment advertisements that she was denied by both Defendants
 2   in 2017, she would have clicked on those ads, reviewed the open positions, identified that she was
 3   qualified for the Customer Service Associate position at Amazon and the Retail Sales Associate
 4   position at T-Mobile, and applied for those open positions for which she was qualified. Upon
 5   information and belief, Ms. Callahan was denied the opportunity to receive job advertisements from
 6   Amazon and T-Mobile because of her age, including the job advertisements of Amazon and T-
 7   Mobile that advertised positions nationally and locally in Ohio.
 8          37.67. Plaintiff Richard Haynie is a 6163-year-old man who lives in Oakland, California.
 9   Mr. Haynie has had a long career in advertising, video, and sound production. He has been
10   employed since 2003 producing corporate content and previously performed freelance camera and
11   audio work. Mr. Haynie has been looking for other full-time work over the past few years,
12   including opportunities available throughout California (including throughout this District), making
13   him an attractive and qualified candidate for numerous positions with Defendants during the
14   relevant period. Mr. Haynie has a bachelor’s degree from Kutztown University of Pennsylvania,
15   where he has family.with a major in television and film and a minor in art and business. Throughout
16   2017, Mr. Haynie was seeking to obtain employment in positions for which he was qualified and
17   genuinely interested. He is skilled at video editing, sound editing, camera work, writing, and
18   directing. Throughout and since 2017, Mr. Haynie has regularly usesused and continues to use
19   Facebook and has used Facebook, including to seek employment opportunities. Upon information
20   and belief, due to his education, skills and experience, in 2017, Mr. Haynie would be qualified for a
21   range of open positions at T-Mobile, including but not limited to Technology Innovation Designer
22   Videographer. Upon information and belief, Mr.Copywriter, Web and Mr. Haynie would be
23   qualified for a range of open positions at Amazon, including but not limited to A/V Producer and
24   Video Producer and Editor, Video Producer, and Videographer. Upon information and belief,
25   throughout 2017 T-Mobile and Amazon used age-restricted job advertisements published on
26   Facebook’s ad platform to advertise, recruit, solicit, and hire for these open positions. Upon
27   information and belief, Defendants’ employment advertisements were intended to draw readers of
28                                                    32
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 34 of 91




 1   the advertisements into their online career portals in which such open positions and
 2   numerousthousands of other open positions were advertised so that such readers would apply for
 3   the listed open positions. In and since 2017, Mr. Haynie was willing to work not just in California,
 4   but also beyond his local geographic area, including in Washington State, Oregon, the Washington
 5   Metropolitan Area, New York, New Jersey, Connecticut, and Pennsylvania.
 6          38.68. Upon information and belief, Mr.Mr. Haynie has routinely been denied employment
 7   advertisements and recruitment that similarly situated workers have received in California and
 8   throughout the nation, including employment ads and recruitment from T-Mobile and Amazon.
 9   Throughout 2017, Mr. Haynie was denied the age-restricted employment advertisements of T-
10   Mobile and Amazon that are identified and described in Paragraphs 3, 32, 33, 34, 37, 38, 39, 40, 41,
11   42, 43, 44, and Exhibit A, because of his age, as well as other similar age-restricted employment
12   advertisements of T-Mobile and Amazon that excluded people who were 60 or older in 2017. (He
13   continues to be denied employment ads of both Defendants based on bias in the ad delivery
14   algorithm). If Mr. Haynie had received suchthose employment ads from Defendantseach Defendant
15   in 2017, he would have clicked on those employment ads in order to learn more about those
16   opportunities and, he would have pursued them. Because Mr. Haynie did not receive such ads from
17   Defendants, he did not learn about specific job opportunities at those employers and was thus
18   deterred from applying for such job opportunities. Upon information and belief, Mr. Haynie was
19   qualified to perform one or more job at each of the Defendants that was offered during the time
20   period at issue in this case (including but not limited to January through December 2017). Upon
21   information and belief, Mr. Haynie was denied the opportunity to receive job advertisements
22   fromreviewed the thousands of open positions that were listed on the websites of Amazon and T-
23   Mobile because of his age, including advertisements of Amazon to which the ads linked, he would
24   have determined which positions he was qualified for, and T-Mobile that advertisedapplied for
25   positions in California.for which he was qualified and genuinely interested.
26          69.     In 2017, Mr. Haynie was qualified for the positions of Video Editor, Video
27   Producer, and Videographer at Amazon and Copywriter, Web at T-Mobile, based on his education,
28                                                    33
                                                                   FOURTHFIFTH AMENDED CLASS AND
                                                                     COLLECTIVE ACTION COMPLAINT
                                                                            CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 35 of 91




 1   experience, skills, and ability to perform the work in the relevant location of each position, and he
 2   was genuinely interested in each of those positions. These positions were open throughout 2017
 3   and were among the thousands of opportunities for open positions for individuals with a wide range
 4   of skills, experience, and interests shown on websites to which Defendants’ employment
 5   advertisements linked. However, because Mr. Haynie did not receive such employment ads from
 6   Defendants, he did not learn about these specific open positions at Amazon and T-Mobile, and was
 7   thus deterred from learning about, applying for, competing for, and obtaining such open positions.
 8   Had Mr. Haynie received the employment advertisements that he was denied by both Defendants in
 9   2017, he would have clicked on those ads, reviewed the open positions, identified that he was
10   qualified for the Video Editor, Video Producer, and Videographer positions at Amazon and the
11   Copywriter, Web position at T-Mobile, and applied for those open positions for which he was
12   qualified. Upon information and belief, Mr. Haynie was denied the opportunity to receive job
13   advertisements from Amazon and T-Mobile because of his age, including the job advertisements of
14   Amazon and T-Mobile that advertised positions nationally and locally in this District and
15   California.
16          39.70. T-Mobile US, Inc. is one of the largest wireless companies in the United States.
17   According to T-Mobile’s 2016 Annual 10-K report, “T-Mobile provides wireless communications
18   services, including voice, messaging and data, to more than 71 million customers in the postpaid,
19   prepaid and wholesale markets.”4 In 2016, T-Mobile earned $37.2 billion in revenues, and
20   employed approximately 50,000 full-time and part-time employees as of December 16, 2016. Id.
21   The company calls itself the “Un-carrier” that is “Un-satisfied with the status quo” and “Un-afraid
22   to innovate.” Id. T-Mobile operates various brands of its wireless communications services,
23   including T-Mobile and MetroPCS, through its owned and operated stores, third party distributors,
24   and websites. Id. T-Mobile nationally advertises employment opportunities at its stores and other
25
     4
      T-Mobile US, Inc. Form 10-K for Calendar Year 2016, U.S. Sec. & Exchange Commission,
26   https://www.sec.gov/Archives/edgar/data/1283699/000128369917000010/tmus12312016form10-
     k.htm.
27

28                                                     34
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 36 of 91




 1   operations that are located throughout the nation, both for the T-Mobile and MetroPCS brands. At
 2   the time of the Original Complaint, T-Mobile advertised jobs in 42 states and the District of
 3   Columbia. Upon information and belief, T-Mobile has regularly used Facebook’s ad platform to
 4   send employment advertisements to prospective applicants for a range of positions in its T-Mobile
 5   and MetroPCS divisions, including jobs in its retail stores and beyond; and in doing so, T-Mobile
 6   has restricted the age range of the population that T-Mobile intended to receive its employment ads
 7   to focus on younger workers and exclude older workers.
 8          40.71. Amazon.com, Inc., one of the largest online retailers in the world, is a Delaware
 9   corporation with its headquarters in Seattle, Washington. Amazon sells hundreds of millions of
10   products to American consumers and employed 341,400 full-time and part-time employees as of
11   December 31, 2016.5 In 2016, Amazon had $135.9 billion in revenues. Id. Amazon nationally
12   advertises employment opportunities at its locations throughout the United States. Upon
13   information and belief, Amazon has regularly used Facebook’s ad platform to send employment
14   advertisements to prospective applicants for a range of positions at Amazon throughout the United
15   States; and in doing so Amazon has restricted the age range of the population that Amazon intended
16   to receive its employment ads to focus on younger workers and exclude older workers.
17                                      FACTUAL ALLEGATIONS

18   A.     Facebook’s paid advertising platform has become a critical venue and mechanism
            for employers to recruit workers
19
            41.72. Facebook is the most popular social media platform in the world. According to
20
     Facebook’s 2017 Annual Report, Facebook had 1.40 billion daily active users on average for
21
     December 2017, and 2.13 billion monthly active users as of December 31, 2017.6
22

23   5
      Amazon.com, Inc. Form 10-K for Calendar Year 2016, U.S. Sec. & Exchange Commission,
     https://www.sec.gov/Archives/edgar/data/1018724/00010187241 7000011/amzn-
24
     20161231x10k.htm.
25

26   6
      Facebook Inc. Form 10K for Fiscal Year Ending December 31, 2017, U.S. Sec. & Exchange
     Commission, https://www.sec.gov/Archives/edgar/data/1326801/000132680118000009/fb-
27   12312017x10k.htm.
28                                                35
                                                                   FOURTHFIFTH AMENDED CLASS AND
                                                                     COLLECTIVE ACTION COMPLAINT
                                                                            CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 37 of 91




 1          42.73. According to the same report, “Facebook enables people to connect, share, discover,
 2   and communicate with each other on mobile devices and personal computers. There are a number
 3   of different ways to engage with people on Facebook, the most important of which is News Feed
 4   which displays an algorithmically-ranked series of stories and advertisements individualized for
 5   each person.” Id.
 6          43.74. The News Feed is the page on Facebook where users see their friends’ posts, as well
 7   as “Sponsored Ads” that advertisers pay Facebook to post on users’ News Feeds. Upon information
 8   and belief, about one out of every four or five posts that Facebook users see on their News Feeds
 9   are so-called “Sponsored Ads.” Facebook earns billions of dollars a year by placing “Sponsored
10   Ads” on Facebook users’ News Feeds on behalf of advertisers, including employers and
11   employment agencies. In fact, in 2017 Facebook earned approximately $40.6 billion and
12   “generate[d] substantially all of [its] revenue from selling advertising placements to marketers.” Id.
13          44.75. From its inception, Facebook has been a powerful tool for advertisers because it
14   allows advertisers to target very specific populations with their ads. Recently, the power to “micro-
15   target” various populations has grown exponentially, as Facebook collects an unfathomable amount
16   of information about ordinary Americans who use Facebook by monitoring what people post, what
17   they read, how long they view posts, and who and what they interact with on their phones, tablets,
18   and computers. Facebook gives its advertisers the power to use that information to determine
19   which Facebook users will be included or excluded in the population that will receive their ads.
20          45.76. In explaining how it earns nearly all of its revenues, Facebook states that its “ads let
21   marketers reach people based on a variety of factors including age, gender, location, interests, and
22   behaviors.”7 For example, in the context of employment recruiting, Facebook identifies which
23   Facebook users are looking for a new job or are interested in employment, and advertisers can then
24   send ads to those individuals who are looking for work so that advertisers minimize the cost of
25
     7
      Facebook Inc. Form 10K for Fiscal Year Ending December 31, 2016, U.S. Sec. & Exchange
26   Commission, https://www.sec.gov/Archives/edgar/data/1326801/000132680117000007/fb-
     12312016x10k.htm.
27

28                                                    36
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 38 of 91




 1   reaching people who are interested in new jobs and maximize the number of people who respond to
 2   employment ads (i.e., the higher the percentage of users who click on the ad, the better for the
 3   advertiser and Facebook). In September 2017, Facebook’s Chief Operating Officer Sheryl
 4   Sandberg explained that “[t]argeted advertising is how Facebook has helped millions of businesses
 5   grow, find customers and hire people. Our systems match organizations with [Facebook users]
 6   who may be interested in their products or services.”8
 7          46.77. In recent years, Facebook has emerged as one of the largest venues for employers to
 8   seek applicants for employment and for workers to find job opportunities. A 2015 survey reported
 9   that 92 percent of employment recruiters used social media to recruit applicants for employment.9
10          47.78. In addition, a 2016 study by the Society for Human Resource Management found
11   that 66 percent of employers who recruit via social media employ Facebook to recruit applicants for
12   employment.10 The ability to recruit passive job candidates is the top reason that employers use
13   social media to recruit applicants for employment. And some employers even use social media as
14   their primary source of recruiting. Id. at 7, 11. In other words, employers know that Facebook
15   users may not be specifically using Facebook to find a job, but that Facebook is a particularly good
16   venue for employers to target prospective employees with job advertisements when such
17   prospective employees are using Facebook—because prospective employees must look at the
18   employers’ advertisements in order to scroll through their Facebook News Feeds and see their
19   friends’ posts.
20

21   8
      Facebook COO Sheryl Sandberg, Facebook (Sept. 20, 2017),
22   https://www.facebook.com/sheryl/posts/10159255449515177 (emphasis added).
     9
23     Kimberlee Morrison, Survey: 92% of Recruiters Use Social Media to Find High-Quality
     Candidates, Adweek, (Sept. 22, 2015), http://www.adweek.com/socialtimes/survey-96-of-
24   recruiters-use-social-media-to-find-high-quality-candidates/627040.
25   10
       SHRM Survey Findings: Using Social Media for Talent Acquisition—Recruitment and
26   Screening 9, Soc’y Hum. Resource Mgmt. (Jan. 7, 2016), https://www.shrm.org/hr-today/trends-
     and-forecasting/research-and-surveys/Documents/SHRM-Social-Media-Recruiting-Screening-
27   2015.pdf.

28                                                    37
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 39 of 91




 1          48.79. Employers not only sponsor ads on Facebook users’ News Feeds to seek applicants
 2   for specific employment opportunities, but they also use Facebook as a main source of showcasing
 3   their brands to potential applicants. Enhancing a company’s brand increases the likelihood that a
 4   person will apply for employment opportunities with that company in the future. The vast majority
 5   of large employers, including T-Mobile and Amazon, have “Careers” or “Jobs” pages on
 6   Facebook—such as “T-Mobile Careers”,” “Amazon Jobs,” and “Amazon Fulfillment Jobs”—where
 7   they post information about a range of specific job opportunities at the company nationwide,
 8   including for job opportunities in California in the case of T-Mobile and Amazon, and highlight the
 9   positive qualities of the company’s career opportunities.
10          49.80. When employers, including T-Mobile and Amazon, send employment ads to
11   Facebook users, they ordinarily link the ad to or direct the Facebook user to their “Careers” or
12   company Facebook pages, in addition to a page on the company’s website page that has information
13   about a range of job opportunities throughout the company. By doing so, the employer draws the
14   attention of the prospective applicant to all available positions for which she or he could apply and
15   encourages prospective employees to apply for such positions.
16          50.81. Before the internet and social media, the same sort of advertising and recruitment
17   happened offline, when employers would send direct mail to prospective applicants, hand out
18   flyers, or place newspaper ads that directed prospective applicants to call a phone number to speak
19   with the company’s recruiters or attend a job fair. The only difference between the employment
20   advertising on Facebook and what employers and employment agencies did before the advent of the
21   internet is the medium—Facebook and online social media—but nothing in the law changes or
22   diminishes the obligations of employers or employment agencies to advertise to, recruit, and hire
23   workers in a non-discriminatory manner.
24   B.     Facebook has eliminated the middlemen in employment recruiting,
            collecting information on the age of its users and giving employers like the
25          Defendants the data and tools to exclude older workers
26          51.82. Before the development of the modern internet, if an employer wanted to recruit

27   workers, it would likely hire an employment agency or marketing firm to analyze the relevant labor

28                                                     38
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
             Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 40 of 91




 1   market; determine the content of ads to send to prospective applicants; decide the audience to be
 2   targeted by the ads; identify publications in which to place the ads; and contact and negotiate with
 3   newspapers, magazines, television stations, and radio stations to place and pay for the ads.
 4           52.83. The employment agency or marketing firm would help the employer to determine
 5   how placing ads in different types of publications or media, or delivering mail or flyers to the
 6   homes of residents in certain areas, would allow the employer to reach a certain population of
 7   individuals who would respond to the ads by contacting the employer and applying for
 8   employment. In some cases, employment agencies or marketing firms would—in contravention of
 9   federal, state, and local civil rights laws—offer tools for employers to exclude members of various
10   protected classes (including older workers) from receiving such employment advertising and
11   recruiting, and the employment agency or marketing firm would execute such discriminatory
12   targeting strategies on behalf of those employers.
13           53.84. Upon information and belief, currently when employers want to recruit applicants
14   for employment, Facebook performs nearly all of the necessary functions of an employment agency
15   and marketing firm: Facebook helps the employer to create the ad; collects, develops and provides
16   databases of information on Facebook users to employers so that such employers can know which
17   individuals are looking for employment, know various types of information about those applicants,
18   such as their age and gender, and exclude certain groups of people from their ad campaigns;
19   coordinates with the employer to develop the recruitment, marketing and/or advertising strategy to
20   determine which people will and will not receive the ads; delivers the ads to prospective applicants;
21   collects payments for these services from the employer; informs the employer of the performance of
22   the ad campaign with numerous data analytics; and retains copies of the ads and data related to
23   them.
24           54.85. In addition, on Facebook’s ad platform, Facebook directs users who receive
25   employment ads directly to the employer or employment agency’s Careers web siteor Jobs website
26   or other web sitewebsite that is embedded in Facebook’s system so that the user can learn more
27   about the company’s job opportunities and apply for available positions. This is no different than
28                                                     39
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 41 of 91




 1   20 years ago when an employment agency or recruiter would send an ad to a worker (such as a flyer
 2   or a brochure) or speak with a worker, and then assist the worker to contact the employer to apply
 3   for an open position. These acts involve procuring job opportunities for employees and procuring
 4   employees for employers or employment agencies.
 5          55.86. Twenty years ago, employers like the Defendants that wantwanted to exclude older
 6   workers from receiving their job ads would have had to go to great lengths—at a great cost—to
 7   determine the age of all potential applicants so that the employer could exclude older workers from
 8   its advertising and recruitment. But today Facebook does exactly that before a single ad has been
 9   purchased or sent, upon information and belief. As described below, Facebook’s ad platform
10   identifies the ages of Facebook users and, in turn, encourages and permits Defendants and other
11   employers to exclude older workers from their employment advertising and recruitment campaigns
12   based on their age.
13          56.87. In short, Facebook is an active player in the labor market in which employers and
14   employment agencies search for workers and advertise employment opportunities. Facebook’s
15   services, ad platform, and tools are a central feature of Defendants’ and other employers’ ability to
16   selectively market, recruit, advertise, and brand employment opportunities in a discriminatory
17   manner that excludes older workers.
18          57.88. Though Facebook makes it possible to limit which Facebook users will see an ad
19   based on age of the user (including employment ads), federal, state, and local law prohibit age
20   discrimination in advertising and recruiting for job opportunities. Rather than promoting non-
21   discrimination in employment, Facebook’s services, ad platform, and tools, as used by Defendants
22   and other employers, have perpetuated and facilitated age discrimination in employment
23   nationwide, and have greatly diminished the employment opportunities of older Americans, upon
24   information and belief.
25

26
27

28                                                     40
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 42 of 91



     C.     Facebook tells employers which workers are looking for a job and requires
 1          employers to select the age of the people who will receive paid employment
            ads and recruiting so that employers like the Defendants can exclude older workers
 2
            from receiving their job advertisements
 3
            58.89. Any employer, employment agency, corporation, or human being who has a
 4
     Facebook page can create and purchase a paid ad that will be sent to other Facebook users within
 5
     minutes of Facebook receiving payment for the ad (in dollars or other currencies).
 6
            59.90. The simplest way to create a Facebook ad takes only a few minutes, and involves
 7
     several basic steps:
 8
                    (1) the advertiser selects the population of Facebook users who will receive the ad;
 9
                    (2) the advertiser creates the image and text of the ad, and directs where the ad will
10
                    link to when it is clicked on by a Facebook user; and
11
                    (3) the advertiser purchases the ad, paying Facebook money to show a certain
12
                    number of impressions of the ad to Facebook users in the selected population. If the
13
                    selected population is greater than the number of impressions purchased by the
14
                    advertiser, then only a portion of the selected population will see the ad, but every
15
                    person who is not in the selected population will not receive the ad.
16
            60.91. The focus of this case is the first step of the process in which the advertiser selects
17
     the population of Facebook users who will be eligible to receive the ad.
18
            61.92. Upon information and belief, for each ad that an advertiser purchases on Facebook
19
     and that Facebook, in turn, sends to Facebook users, there are three mandatory filters that the
20
     advertiser is required to select in setting the population who will be eligible to receive the ad: (1)
21
     location; (2) age; and (3) gender. The advertiser must either keep the default setting (the entire
22
     United States, 18 to 65+, and male and female), or narrow the scope of the population (for example,
23
     male users who live in California and are ages 18 to 40).
24
            62.93. First, Facebook requires the advertiser to select the location of the Facebook users
25
     who will receive the ad. The default setting is the entire United States, but upon information and
26
     belief, Facebook strongly encourages advertisers to narrow the geographic scope of their ads to
27

28                                                      41
                                                                      FOURTHFIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 43 of 91




 1   make them more effective.
 2           63.94. Second, Facebook requires the advertiser to select the age of the Facebook users who
 3   will receive the ad. Upon information and belief, Facebook knows the age of its users because
 4   Facebook requires users to identify their birthdates in their individual Facebook profiles when they
 5   join Facebook.11 The default age setting for ads is 18 to 65+, which means that anyone who is 18-
 6   years-old or older would receive the ad. But Facebook strongly encourages advertisers to narrow
 7   the age range of the individuals who will receive their ads to make them more effective, upon
 8   information and belief. Because the default age setting is 18 to 65+, any employer or employment
 9   agency that selects a narrower and younger age range (such as ages 18 to 40) is consciously and
10   purposefully choosing to target younger prospective applicants and thereby excluding older
11   applicants who will not receive the ad.
12           64.95. Upon information and belief, Facebook does not stop an employer or employment
13   agency from selecting a younger age range (such as ages 18 to 40) that discriminates against older
14   workers in setting the population that will receive an employment ad via Facebook. And as
15   described below, upon information and belief, Defendants have used these age range filters to
16   exclude older workers from ever receiving their job ads.
17           65.96. Finally, Facebook requires the advertiser to select the gender of the Facebook users
18   who will receive the ad. The default setting is both male and female, but advertisers, including
19   T-Mobile and Amazon, retain the ability to narrow the gender of the individuals who will receive
20   their ads.
21   D.      On Facebook, employers like Defendants can send ads solely to “Young and Hip”
             people and “Millennials”
22

23           66.97. Facebook provides advertisers additional ways to target their employment ads to

24   younger workers, thus excluding older workers from receiving job ads and recruitment.

25
     11
       About ad targeting, Facebook Business, https://www.facebook.com/business/help/
26   717368264947302?helpref=faq_content (last visited Dec. 20, 2017) (“Age” can be used to “Target
     ads to people within an age range” and “Facebook’s age data is from self-reported data meaning
27   that as people sign up to use our services they let us know how old they are.”).
28                                                      42
                                                                   FOURTHFIFTH AMENDED CLASS AND
                                                                     COLLECTIVE ACTION COMPLAINT
                                                                            CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 44 of 91




 1          67.98. In addition to the three mandatory categories that advertisers must select to create a
 2   Facebook ad (location, age, and gender), Facebook’s Detailed Targeting feature allows advertisers
 3   to search for and use thousands of additional categories into which Facebook places its users in
 4   order to further limit the population of Facebook users who will receive ads.
 5          68.99. Facebook divides these additional categories into what it calls Demographics,
 6   Interests, and Behaviors. For example, at the time the Original Complaint was filed, Facebook
 7   identified more than 16 million American Facebook users as having an “Interest” in “Job Hunting.”
 8   In addition, in the “Demographics” category, Facebook has sub-categories of “Work-Industries”
 9   that Facebook users fall into, such as “Sales,” “Education and Libraries,” “Health Care and Medical
10   Services,” “Legal Services,” “Transportation and Moving,” “Food and Restaurants,” “Production,”
11   and “Construction and Extraction.” Facebook identifies “Job Title” categories, such as Facebook
12   users who list their job title as “Factory Worker,” “Maintenance Worker,” or “Warehouse Worker.”
13   By putting tens of millions of American Facebook users into these categories, Facebook makes it
14   easier for employers and employment agencies to identify prospective applicants who might be
15   interested in the employment opportunities they are advertising on Facebook and looking to fill.
16          69.100.Many of these additional categories are unrelated to employment or jobs. For
17   example, one can target an ad to innocuous subjects like the millions of American Facebook users
18   who are interested in the San Francisco Giants or golden retrievers, but one can also target ads to
19   darker subjects like the millions of American Facebook users who are interested in the Confederate
20   States of America.12
21          70.101.Facebook’s additional categories also include groups of Facebook users that are
22   directly related to or highly correlated with age. For example, Facebook has provided advertisers
23   the ability to send employment ads to individuals who fall into the following categories related to a
24   younger age group or categories that ordinarily would be a proxy for younger workers:
25                      •   Young & hip – a group of millions of people “whose activities strongly
26   12
       Noam Scheiber, Facebook’s Ad-Targeting Problem, Captured in a Literal Shade of Gray, N.Y.
27   Times (Sept. 28, 2017), https://www.nytimes.com/2017/09/28/technology/facebook-ads.html.

28                                                    43
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 45 of 91




 1                          suggest they are young and hip” (according to Facebook), a category that was
 2                          available at the time of the Complaint; and
 3                      •   Millennials – a group of millions of people “who have expressed an interest
 4                          in or like pages related to Millennials” (according to Facebook), a category
 5                          that iswas available at the time of the filing of this amended complaint.
 6                          Complaint.
 7          71.102.Upon information and belief, like the age range category that all advertisers must
 8   select to send an ad, at this time it is still possible for employers to target their employment ads and
 9   recruiting solely to Facebook users who fall into these “Additional Categories” that primarily
10   include people under the age of 40 and primarily exclude people who are 40 and over.
11          72.103.In the context of employment advertising and recruiting, Facebook offers a feature
12   that is legally indistinguishable from word-of-mouth hiring, which has long been considered a
13   discriminatory and unlawful employment practice.
14          73.104.Through Facebook’s “Lookalike Audiences” feature, employers and employment
15   agencies provide a list of their existing workers to Facebook, and Facebook then creates a list of
16   Facebook users who are demographically similar to those existing workers. Then, the employer or
17   employment agency uses the new “Lookalike Audience” list created by Facebook as the population
18   to receive its employment ads. As Facebook explains, “[a] Lookalike Audience is a way to reach
19   new people who are likely to be interested in your business because they’re similar to your best
20   existing customers.”13 Facebook uses “traits” such as “location, age, gender and interests” to
21   determine which Facebook users are similar to an advertiser’s existing customers or workers.14
22   Facebook, not the advertiser, determines which prospective applicants are similar to the advertiser’s
23
     13
       About Lookalike Audiences, Facebook Business, https://www.facebook.com/business/help
24
     /164749007013531 (last visited Dec. 20, 2017).
25
     14
        Targeting tips to reach the right people, Facebook Business,
26   https://www.facebook.com/business/a/facebook-ads-targeting-tips (last visited Dec. 20, 2017).
27

28                                                      44
                                                                     FOURTHFIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 46 of 91




 1   existing customers or workers and will thus be targeted to receive an ad in a Lookalike Audience.
 2   After the advertiser uploads its list of existing customers, Facebook will “hash [its] data, upload it
 3   and create [the] audience” that will be used for the Lookalike Audience ad.15
 4           74.105.Upon information and belief, using Facebook’s Lookalike Audience feature in the
 5   context of employment advertising involves disparate treatment, because it determines which
 6   workers receive job advertising, recruitment, and hiring based in part on their age, thereby
 7   excluding them from the population that will receive the employment advertisement because of
 8   their age.
 9   E.      Facebook encourages advertisers, including Defendants, to use age to narrow the
             target audience of their advertisements
10

11           75.106.Facebook is clear about how its ad platform is supposed to work for companies that

12   use it to advertise. Facebook directs and encourages its advertisers (including employers and

13   employment agencies) to use Facebook’s ad platform to target their ads (including employment

14   ads) to a narrow audience, including targeting audiences based on age.

15           76.107.On the main Facebook Business page in which Facebook instructs advertisers on

16   how to “[c]hoose your audience,” Facebook emphasizes how its services can be used to identify or

17   target people who fall into various demographics groups.16 The page states that “[w]ith our

18   powerful audience selection tools, you can target people who are right for your business. Using

19   what you know about your customers—like demographics, interests and behaviors—you can

20   connect with people similar to them.” Id. Facebook describes how “[t]here are three options for

21   choosing your audience on Facebook.” Id. The first is the “Core Audiences” option described

22   above, where the advertiser can “[s]elect your audience manually based on characteristics, like age

23   and location.” Id. (emphasis added). Another option is “Lookalike Audiences” that “[u]se your

24
     15
25      Create a Custom Audience from a customer file, Facebook Business,
     https://www.facebook.com/business/help/170456843145568 (last visited Dec. 20, 2017).
26   16
        Choose your audience, Facebook Business, https://www.facebook.com/business/products/ads/ad-
     targeting (last visited Dec. 20, 2017).
27

28                                                     45
                                                                     FOURTHFIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 47 of 91




 1   customer information to find people similar to them on Facebook” (including age, as noted above).
 2   Id.
 3          77.108.Facebook’s main page on ad targeting goes on to describe how its “Core Audiences
 4   targeting options . . . allow you to reach people based on their demographics, location, interests and
 5   behaviors.” Id. Immediately below, Facebook describes the “Demographics” category in which
 6   advertisers “[c]hoose people based on traits like age, gender, relationship status, education,
 7   workplace, job titles and more.” Id. (emphasis added). In other words, age is the first category that
 8   Facebook says should be used to target “the people you want to reach” in an ad campaign.
 9          78.109.In a tutorial on how to target Facebook ads to “[c]hoose the right audience,”
10   Facebook encourages advertisers to “refine your ad’s target audience based on content people have
11   shared about themselves in their Facebook profiles, such as age, gender, relationship status,
12   education and type of work they do.”17 In the screenshot next to this text, a box shows an ad
13   targeting selection to send the ad to people who are between ages 18 to 34. Id. At the bottom of the
14   page, Facebook describes how a “narrow” reach of an ad campaign “could help you hone in on
15   specific customers who matter most to your business,” and again shows an ad targeting selection
16   that will send the ad to people who are between ages 18 to 34. Id.
17          79.110.While Facebook has a FAQ page about why advertisers “can’t target certain age
18   groups with ads,” that FAQ answer describes how advertisers should limit their age range if they
19   are “promoting products with age restrictions in different locations,” but fails to warn advertisers
20   that they should not narrow the age range when sending employment-related ads because it would
21   violate federal, state, and local civil rights laws.18 To the contrary, Facebook’s Help Desk has
22   advised users that “[u]sing this age targeting will prevent your ads from being delivered to people
23
     17
       Choose the Right Audience, Facebook Business, https://www.facebook.com/business/a/targeting-
24
     audiences-advanced (last visited Dec. 20, 2017).
25
     18
       I can’t target certain age groups with ads, Facebook Business, https://www.facebook.com/
26   business/help/103928676365132 (last visited Dec. 20, 2017).
27

28                                                     46
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 48 of 91




 1   outside of your age range.”19
 2          80.111.Furthermore, to encourage its advertisers, including employers and employment
 3   agencies, to exclude Facebook users from receiving advertisements, Facebook provides detailed
 4   analytical ad performance data to advertisers on how their ad campaigns are performing, including
 5   on how the ad is performing among Facebook users within certain age ranges. By providing this
 6   data on an ongoing basis, Facebook encourages advertisers to limit the age range of their
 7   advertisements so that their advertisements will focus on the highest performing age ranges, even if
 8   that means completely excluding users who are outside the highest performing age ranges from
 9   receiving the ads.
10          81.112.Since 2016, Facebook’s advertising platform has come under public and legal
11   scrutiny for discriminating in employment advertising, including a pending class action lawsuit that
12   challengeschallenged Facebook’s practice of tagging each Facebook user with a racial identity or
13   perceived racial identity (determined by Facebook, not by its users) and allowing employers to
14   exclude people of color from receiving employment ads. See First Amended Complaint, ECF No.
15   28, Onuoha v. Facebook, Inc., No. 16-cv-06440-EJD (N.D. Cal.).
16          82.113.Upon information and belief, in addition to encouraging and allowing employers and
17   employment agencies to restrict which Facebook users will receive job ads based on their age,
18   Facebook determines within a population selected by an employer or employment agency to receive
19   a job advertisement which Facebook users will actually receive the advertisement, and in making
20   this decision about which users will receive the job ads Facebook considers the age of its users; and
21   often, this means that a disproportionate number of job ads are sent to younger workers instead of
22   older workers. Upon information and belief, when advertisers like Defendants rely upon
23   Facebook’s algorithm that disproportionately directs ads to younger workers at the exclusion of
24   older workers because of the age of the older workers, to send their job advertisements and recruit
25
     19
26     I want to impose age restrictions on my ads on instagram, Facebook Business, https://www.
     facebook.com/business/help/community/question/?id=10154466593016819 (last visited Dec. 20,
27   2017).

28                                                    47
                                                                   FOURTHFIFTH AMENDED CLASS AND
                                                                     COLLECTIVE ACTION COMPLAINT
                                                                            CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 49 of 91




 1   employees, they are engaging in disparate treatment and intentional discrimination. This
 2   phenomenon compounds and exacerbates the age discrimination that employers like Defendants
 3   engage in when they manually select a younger population to send their job ads via Facebook’s ad
 4   platform. When Defendants have selected a ceiling on the age of people who will receive their job
 5   advertisements, older workers have been automatically excluded from receiving the advertisement,
 6   they had no chance of receiving such ads, and the sole reason why older workers—including
 7   Plaintiffs Bradley, Anscombe, Callahan, and Haynie—have been completely excluded from
 8   receiving the job advertisements at issue is Defendants’ intentional decisions to prevent older
 9   workers from receiving their job advertisements. Even older workers who have not been
10   automatically excluded from seeing the advertisements because their age does not exceed the
11   ceiling selected by the employer or employment agency will be less likely to receive the
12   advertisements due to Facebook’s algorithm employed by Defendants.
13          83.114.Upon information and belief, when advertisers like Defendants rely on Facebook’s
14   ad delivery algorithm to determine which users will actually receive job advertisements via its ad
15   platform, the advertisers like Defendants know or should know that the ad delivery algorithm on
16   which they are relying will use the age of workers to exclude them from receiving their job ads
17   (they surely were aware of this problem after Plaintiffs made this very allegation in the First
18   Amended Complaint in this case).20 Thus, advertisers like Defendants are fully responsible for
19   intentionally using a discriminatory recruitment tool that excludes older workers. By relying on the
20   ad delivery algorithm to determine which prospective workers will receive their ads, as well as by
21   engaging in the other acts alleged in this Complaint, Defendants are not using Facebook as an agent
22   or acting as the principal of Facebook.
23
     20
       Indeed, in Facebook’s Help Center that educates advertisers and consumers about advertising on
24
     Facebook, Facebook answered the question “How does Facebook decide which ads to show me?”
25   by stating that “We want the ads you see on Facebook to be as interesting and useful to you as
     possible. These are examples of things we use to decide which ads to show you: . . . information
26   about you from your Facebook account (example: for age, your gender, your location, the devices
     you use to access Facebook).” How does Facebook decide which ads to show me?, Facebook Help
27   Center, https://www.facebook.com/help/562973647153813 (last visited May 8, 2019).
28                                                   48
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 50 of 91



     F.     In job advertisements, employers like Defendants state that they want to reach
 1          workers within younger age ranges, communicating that the advertiser has a
            preference to target, receive applications from, interview, and hire younger workers
 2
            over older workers
 3
            84.115.When Facebook places an ad on a person’s Facebook page on behalf of an employer,
 4
     Facebook and the employer who purchased the ad give the Facebook user an opportunity to see
 5
     why he or she has been selected to see that particular ad and they inform the user why the employer
 6
     or employment agency selected that user and other users to receive the advertisement.
 7
            85.116.Under the so-called “Why am I seeing this” function, Facebook and the advertiser
 8
     tell the users, for example, that they are seeing the ad because “T-Mobile wants to reach people
 9
     ages 18 to 38 who live or were recently in the United States.” Supra ¶ 2 (emphasis in original).
10
            86.117.In the T-Mobile example, the ad is communicating that T-Mobile is interested in
11
     recruiting and hiring workers who are ages 18 to 38 throughout the United States, and thus T-
12
     Mobile is less interested in or not interested in recruiting or hiring workers who are older than 38-
13
     years-old. The ad also informs the public that the employer sending the ad has a preference for
14
     younger workers over older workers or does not want to recruit or hire people older than the
15
     relevant age ceiling. These ads are calculated and intended to encourage younger workers to apply
16
     for the relevant employment opportunities. These ads are calculated and intended to discourage
17
     older workers from applying for the relevant employment opportunities. In fact, research shows
18
     that people who click on the “Why am I seeing this” portion of paid advertisements are more likely
19
     to engage with an advertisement when they are told that they are seeing the ad because of
20
     information that they have provided to Facebook, such as a person’s age. Moreover, these ads have
21
     the same effect of encouraging younger workers and discouraging older workers from pursuing
22
     these employment opportunities. Furthermore, any and all selections for the positions advertised
23
     are tainted by discriminatory age animus.
24
     G.     Defendants have excluded millions of older workers from receiving job ads when
25          sending employment ads on Facebook
26          87.118.Upon information and belief, Defendants have routinely used Facebook’s ad
27   platform to exclude older workers from receiving employment ads, primarily by selecting an age
28                                                   49
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 51 of 91




 1   range for the ad population that excludes older workers.
 2          88.119.Upon information and belief, by using Facebook’s ad platform to exclude older
 3   workers, employers like the Defendants work hand-in-hand with Facebook to exclude a large
 4   portion of the labor force from hearing about employment opportunities that are routinely
 5   advertised to younger workers.
 6          89.120.Defendants’ pattern or practice of age discrimination in employment advertising,
 7   recruiting, and hiring—excluding older workers from receiving employment ads on Facebook and
 8   other comparable venues and/or relying on Facebook’s age-biased ad delivery algorithm
 9   (hereinafter “pattern or practice of age discrimination”)—has occurred and/or is occurring
10   throughout the United States.
11          90.121.The named Defendants in this action have purchased and sent employment
12   advertisements via Facebook that exclude older workers from receiving those advertisements. In
13   these employment ads:
14              •   Amazon.com, Inc., an e-commerce giant, restricted employment ads to people “ages
15                  18-54,” “ages 18 to 50,” “ages 18 to 45,” “ages 28 to 55,” and “ages 22 to 40.”
16              •   T-Mobile, one of the largest wireless companies in the nation, restricted
17                  employment ads to people “ages 18 to 38”24,” “ages 18 to 38,” “ages 20 to 50,”
18                  “ages 25 to 50,” and “ages 18 to 54.”
19          91.122.Exemplars of the age-restricted employment advertisements that Defendants
20   purchased in 2017 and sent to Facebook users are set forth in Exhibit A to this FourthFifth
21   Amended Complaint. and in paragraphs 3, 32, 33, 34, 35, 36, 38, 38, 39, 40, 41, 42, and 43.
22          92.123.The following are exemplarsis an exemplar of an Amazon age-restricted
23   employment advertisements/noticesadvertisement/notice:
24

25

26
27

28                                                    50
                                                                   FOURTHFIFTH AMENDED CLASS AND
                                                                     COLLECTIVE ACTION COMPLAINT
                                                                            CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 52 of 91




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
            93.124.The exemplars in Exhibit A and paragraphs 3, 32, 33, 34, 35, 36, 38, 38, 39, 40, 41,
13
     42, and 43 are merely a small number of the numerous age-restricted job advertisements that
14
     Defendants each sent in the past years throughout the nation, including to Facebook users in this
15
     District and elsewhere in California.
16
            94.125.Upon information and belief, prior to December 2017,2018, the job advertising
17
     campaigns that T-Mobile and Amazon were running and sending via Facebook were mostly age-
18
     restricted and set an upper age limit on which Facebook users would receive the job advertisements
19
     that excluded older workers.
20
            95.126.Upon information and belief, T-Mobile and Amazon each sent age-restricted job
21
     advertisements and notices to Facebook users who resided, were located, and/or were searching for
22
     employment throughout the United States, including in this District and elsewhere in California, the
23
     District of Columbia, Ohio, and Maryland.
24
            96.127.Upon information and belief, Defendants each used Facebook’s ad platform to
25
     exclude persons above certain ages from receiving their job advertisements or notices that were sent
26
     throughout the United States regarding employment throughout the United States, including
27

28                                                    51
                                                                   FOURTHFIFTH AMENDED CLASS AND
                                                                     COLLECTIVE ACTION COMPLAINT
                                                                            CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 53 of 91




 1   advertisements specifically targeted to people in this District and elsewhere in California, and knew
 2   and/or should have known that by selecting such age ranges in their advertisements that Facebook
 3   would include as a portion of the job advertisements or notices a statement that the employer
 4   “wants to reach people” between certain “ages.” As a result, Defendants’ job advertisements on
 5   Facebook excluded older workers from receiving the job advertisements or notices and stated in the
 6   content of the advertisements that these employers “want[] to reach people” between certain “ages.”
 7          97.128.Upon information and belief, the age-restricted advertisements that T-Mobile and
 8   Amazon purchased, directed, approved of, authorized, and sent advertised jobs and provided
 9   information to Facebook users who received the ads about jobs that were located throughout the
10   states where these employers employ workers, including jobs in this District and elsewhere in
11   California, the District of Columbia, Maryland, and Ohio. Accordingly, upon information and
12   belief, all of the job advertisements that Defendants sent to Facebook users directed the Facebook
13   users to information about their jobs in this District and elsewhere in California and all of the other
14   states in which these employers employ employees.
15          98.129.T-Mobile and Amazon purchased, developed, created, and sent their age-restricted
16   job advertisements in and from Facebook’s ad platform and business that is located in California.
17          99.130.Upon information and belief, at least prior to the filing of this Complaint, T-Mobile
18   and Amazon expressly sent job advertisements via Facebook that excluded older workers from
19   receiving the ads, and thus in this critical medium of Facebook job advertising and recruiting
20   Defendants only targeted younger workers without similarly targeting older workers to receive their
21   job advertisements, and nor. Nor did they use other forms of social media to disproportionately
22   target older workers with job advertisements to offset the harm of excluding older workers from
23   receiving their job advertisements via Facebook.
24          100.131.        Defendants’ pattern or practice challenged in this case has harmed older
25   workers who have been systematically excluded from hearing about job opportunities throughout
26   the United States, upon information and belief, and CWA’s members have been harmed by these
27   practices.
28                                                      52
                                                                     FOURTHFIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 54 of 91




 1          101.132.        In addition, since the filing of the original Complaint and on an ongoing
 2   basis, Defendants have continued and are continuing to rely upon Facebook’s age-biased delivery
 3   algorithm to deliver their job ads on Facebook, thereby excluding Plaintiffs, other workers, and
 4   other CWA members from receiving their job ads, upon information and belief.
 5          102.133.        The pattern or practice challenged in this case has caused massive amounts of
 6   harm to older workers who have been systematically excluded from hearing about job opportunities
 7   throughout the United States, upon information and belief. Like the worker Plaintiffs in this case,
 8   millions of Americans who are unemployed or looking for a new job with better wages and benefits
 9   routinely receive information about employment opportunities via employment ads on Facebook
10   and other forms of social media. Whereas 20 or 30 year ago workers may have received
11   information about job opportunities in local or regional newspapers or through direct mail, today
12   the internet (and especially social media) is the primary way in which workers search for and obtain
13   information about employment opportunities.
14          103.134.        Defendants routinely send paid Facebook ads to encourage prospective
15   applicants to apply for open positions and/or to explore their “Careers” or “Jobs” pages on
16   Facebook to learn about a range of job opportunities that are available. Often, the positions that are
17   being advertised and recruited for are temporary or, seasonal, or other types of positions that will be
18   filled immediately, which means that receiving and responding to the specific advertisement on
19   Facebook is critical to learning about, pursuing, competing for, and obtaining the position of
20   employment and not receiving the specific advertisement will mean that a person will not hear
21   about, pursue, compete for, or obtain the position of employment.
22          104.135.        Defendants send these ads and conduct this recruitment via Facebook
23   because they know that a significant portion of prospective applicants will only learn about the
24   relevant job opportunities – and will only apply and compete for open positions – if they receive a
25   paid ad that is directed to their Facebook news feedNews Feed.
26          105.136.        In fact, upon information and belief, Defendants collect information about
27   how individuals come to apply for jobs and thus can readily identify how many and what portion of
28                                                     53
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 55 of 91




 1   applicants apply for positions of employment due to seeing a Facebook ad. In many cases, the
 2   number and portion of applicants who apply for positions solely or primarily due to seeing a
 3   Facebook ad is significant, such that excluding older workers from receiving job ads may result in
 4   thousands of fewer applications at a single company in a year and/or result in hundreds to thousands
 5   of fewer older workers hired in a single year.
 6          106.137.        Excluding older workers such as the Plaintiffs from receiving employment
 7   ads makes it far less likely that older prospective applicants will hear about employment
 8   opportunities and, in turn, apply for, compete for, or secure jobs that are open. When older workers
 9   such as the Plaintiffs do not receive an ad, they will not likely know about the specific employment
10   opportunities being offered. Or, if there is a deadline to apply for a position, they will be less likely
11   to meet that deadline than younger workers.
12          107.138.        Due to this pattern or practice of age discrimination in advertising and
13   recruiting, upon information and belief, the number and proportion of older workers in Defendants’
14   applicant pools is artificially depressed. In turn, Defendants are less likely to hire older workers
15   than they would have otherwise been if they had advertised to and recruited prospective applicants
16   without regard to age—even if they process workers’ applications on an equal basis.
17          108.139.        Upon information and belief, Plaintiffs Bradley, Anscombe, Callahan, and
18   Haynie, and members of the proposed Plaintiff Class have all personally suffered these harms by
19   regularly being denied employment ads and recruiting by Defendants, for positions for which, they
20   are qualified and interested in turn, deterred them from applying and , including stigmatic harm
21   from being hired for various positions at T-Mobile and Amazon. denied equal treatment and
22   subjected to illicit stereotypes, the denial of information that they have a right to receive on an equal
23   basis as younger people, the denial of the opportunity to learn about, apply for, and compete for
24   open positions, and the lost wages and benefits due to the loss of employment they would have
25   obtained had they received Defendants’ employment ads. In addition, Plaintiffs suffered stigmatic
26   harm by virtue of Defendants’ statements—in the “Why am I seeing this ad” portion of Defendants’
27   age-restricted ads—that they are interested in reaching younger prospective applicants.
28                                                      54
                                                                      FOURTHFIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 56 of 91




 1          109.140.        As noted above, upon information and belief, all of the named Plaintiffs have
 2   regularly used Facebook to seek employment opportunities, have skills in a range of areas that
 3   would qualify them for a range of positions at T-Mobile and Amazon; have routinely been denied
 4   Defendants’ employment advertisements and recruitment that similarly situated workers have
 5   received throughout the nation; and if they had received such ads from each Defendant, they would
 6   have clicked on those employment ads in order to learn more about those opportunities and they
 7   would have pursued them., they would have reviewed the open positions to determine which open
 8   positions they were qualified for, they would applied for and competed for the open positions for
 9   which they were genuinely interested and qualified, and they would have obtained them. Because
10   these named Plaintiffs did not receive such ads from Defendants, they did not learn about specific
11   job opportunitiesopen positions at those employers and were thus deterred from learning about,
12   applying for, competing for such job opportunitiesopen positions and prevented from being hired
13   for these positions. Upon information and beliefAs described above, the named Plaintiffs were
14   genuinely interested in and qualified to perform one or more job at each DefendantsDefendant that
15   was offeredopen and advertised by each Defendant during the time period at issue in this case
16   (including but not limited to January through December 2017).
17          110.141.        The magnitude of the harm of this pattern or practice of discrimination on the
18   proposed Plaintiff Class Members is great, because older workers are a large and growing portion
19   of the American labor force. It is long past the time when workers retired at age 50 or 55 and left
20   the labor force. Today, older workers are a substantial portion of the national labor force in the
21   United States. And the labor force participation of older workers has grown much faster in recent
22   years than the labor force participation of younger workers.
23          111.142.        According to the Bureau of Labor Statistics (“BLS”), in 2016 there were 86.1
24   million full time workers between the ages of 25 and 54, and 26.9 million full-time workers who
25

26
27

28                                                     55
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 57 of 91




 1   were at least 55 years old.21 For part-time workers, older workers make up an even greater share of
 2   the employed labor force: in 2016, there were 11.8 million part-time workers between the ages of
 3   25 and 54, and 7.5 million part-time workers who were at least 55 years old. Id.
 4          112.143.        In addition, the share of older workers in the American labor force is
 5   increasing every year. As BLS recently reported in May of 2017, “about 40 percent of people ages
 6   55 and older were working or actively looking for work in 2014. That number, known as a labor
 7   force participation rate, is expected to increase fastest for the oldest segments of the population—
 8   most notably, people ages 65 to 74 and 75 and older—through 2024. In contrast, participation rates
 9   for most other age groups in the labor force aren’t projected to change much over the 2014–24
10   decade.”22 In addition, “[b]etween 1977 and 2007, employment of workers 65 and over increased
11   101 percent, compared to a much smaller increase of 59 percent for total employment (16 and
12   over). The number of employed men 65 and over rose 75 percent, but employment of women 65
13   and older increased by nearly twice as much, climbing 147 percent.”23
14          113.144.        CWA challenges this pattern or practice of age discrimination on behalf of its
15   own 160,000-plus members who are 40 years old or greater.
16          114.145.        As noted above, CWA is an international labor union representing over
17   700,000 workers in the telecommunications, cable, information technology, airline, manufacturing,
18   print and broadcast news media, education, public service, healthcare, and other industries. CWA’s
19   central purpose is protecting the rights of workers through collective bargaining and public
20   advocacy. An important part of protecting the rights of workers and CWA’s members is ensuring
21   that all workers are treated fairly and equally in the workplace, regardless of their age, race or color,
22   21
        Labor Force Statistics from the Current Population Survey: Employed and unemployed full- and
23   part-time workers by age, sex, race, and Hispanic or Latino ethnicity, Bureau of Lab. Stat.,
     https://www.bls.gov/cps/cpsaat08.htm.
24
     22
       Mitra Toossi & Elka Torpey, Older workers: Labor force trends and career options, Bureau of
25   Lab. Stat., https://www.bls.gov/careeroutlook/2017/article/older-workers.htm.
26   23
        Older workers: Are there more older people in the workplace?, Bureau of Lab. Stat. (July 2008),
27   https://www.bls.gov/spotlight/2008/older_workers/.

28                                                      56
                                                                      FOURTHFIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 58 of 91




 1   gender, national origin, disability, sexual orientation, military status or service, and other protected
 2   categories recognized by federal, state, and local law. CWA and its national, regional, and local
 3   leaders strive to ensure that the civil rights of workers are respected in the workplaces where they
 4   represent workers.
 5          115.146.        CWA’s 700,000-plus members live and work throughout the United States,
 6   and search for job opportunities throughout the United States. In California alone, CWA has
 7   approximately 51,500 members. Over 160,000 of CWA’s members are over age 40 and are
 8   protected by federal, state, and local laws that prohibit age discrimination in employment, including
 9   in advertising, recruiting, and hiring. CWA’s membership is one of the most diverse in the labor
10   movement, particularly with respect to the variety of industries and positions in which its members
11   work and the industries and positions in which their members seek employment on a regular basis.
12   CWA’s members who are 40-years-old or greater and have used Facebook to seek employment
13   opportunities have been subjected to and harmed by the unlawful discriminatory practices described
14   in this Complaint, and upon information and belief these CWA members are located throughout the
15   United States, including in California. CWA seeks relief in this action on behalf of all of these
16   CWA members who have been impacted nationwide. CWA and its members have long advocated
17   for civil rights and equality in the workplace. CWA and its members all have an interest in seeing
18   that employers do not discriminate based on age, gender, race, and other protected statuses,
19   regardless of the specific age, gender, race, or other characteristics of the specific members. CWA’s
20   members all have an interest in seeing greater diversity in their workplaces, as discrimination and
21   the denial of equal opportunity deprives them of an integrated working environment and makes
22   employers less efficient.
23          116.147.        CWA has associational standing to bring this suit on behalf of its members
24   because it is a membership organization; many of its members would have standing to sue T-
25   Mobile and Amazon under the age discrimination laws under which Plaintiffs assert claims in this
26   action; the interests CWA seeks to protect are germane to its purpose; and neither the claims
27   asserted nor the relief requested by CWA requires the participation of any individual member of
28                                                      57
                                                                      FOURTHFIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 59 of 91




 1   CWA. Hunt v. Wash. Apple Advert. Comm’n, 432 U.S. 333 (1977).
 2          117.148.        Upon information and belief, thousands of older CWA members have been
 3   harmed by being excluded from advertising and recruiting by the Defendants in this action,
 4   including Plaintiffs Bradley, Anscombe, and Callahan. CWA members, who are geographically
 5   located in this District and elsewhere in California, Ohio, the District of Columbia, and throughout
 6   the nation, would have received far more job advertisements from Defendants had Defendants not
 7   excluded these CWA members from receiving their job advertisements and recruiting. The
 8   exclusion of older workers from new job opportunities makes it harder for them to find jobs when
 9   they are unemployed or to find better jobs when they are employed. As a result, older workers
10   experience longer periods of unemployment and receive lower wages and benefits. CWA Members
11   Bradley, Anscombe, and Callahan have all experienced longer periods of employment because they
12   have not received job advertisements from Defendants because of their respective ages., depriving
13   them of the ability to learn about open positions, apply and compete for them, and obtain them. In
14   this action, CWA seeks an injunction to stop Defendants from engaging in age-restricted
15   advertising and recruiting on Facebook and any other digital platform in order to ensure that
16   CWA’s members can receive equal opportunity in searching for and applying for jobs and that they
17   will benefit from working in more diverse workplaces when they obtain employment. CWA does
18   not seek damages or any form of monetary relief in this action.
19          118.149.        The practice of excluding older workers from receiving job advertisements
20   via Facebook and stating discriminatory preferences in employment ads involves and causes the
21   harm of segregating and classifying applicants and employees based on their age; discriminating
22   against and stigmatizing persons because of their age and age-based stereotypes and denying them
23   equal treatment, including the stereotype that older workers are less desirable, productive, efficient,
24   or employable; steering away older applicants from applying for positions for which they are
25   qualified; and and genuinely interested; making it harder for and/or deterring older workers to learn
26   about, compete for, apply for, and obtain open positions; denying information to older workers who
27   are entitled to receive information about job opportunities in a non-discriminatory manner.; and
28                                                     58
                                                                     FOURTHFIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 60 of 91




 1   denying wages and benefits to workers who are deterred from competing for and obtaining open
 2   positions. All of the Plaintiff Collective and Class Members, including Plaintiffs Bradley,
 3   Anscombe, Callahan, Haynie, have been harmed in all of these ways by Defendants.
 4          119.150.         Defendants’ continued reliance on the age-biased ad delivery algorithm, is a
 5   continuing violation, and Facebook continues to offer Defendants and all employers tools to
 6   exclude older workers from receiving their job advertisements.
 7                                    CLASS ACTION ALLEGATIONS
 8          120.151.         Plaintiff Haynie seeks to certify a Plaintiff Class of older workers who reside
 9   in California and were excluded from receiving employment ads by T-Mobile and Amazon.
10   Plaintiff will seek to certify the Plaintiff Class pursuant to Rules 23(a) and (b)(3) of the Federal
11   Rules of Civil Procedure for both the purposes of injunctive and monetary relief. In the alternative,
12   Plaintiff will seek to certify the Plaintiff Class pursuant to Rules 23(a), (b)(2), and (c)(4), or merely
13   under Rules 23(a) and (b)(2).
14   Rule 23(a)
15          121.152.         Plaintiff Class Definition. Plaintiff Haynie brings each claim set forth
16   herein pursuant to Rules 23(a), (b)(2), (b)(3), and/or (c)(4) of the Federal Rules of Civil Procedure
17   on behalf of the following persons:
18          All persons who from the earliest date actionable under the limitations applicable to
            the given claim until the date of judgment in this action (1) were 40 years old or
19          older (2) used Facebook during a time in which they were searching for employment
            and resided in California, and (3) were excluded from being eligible to receive an
20          employment-related advertisement or notice because one or more Defendants placed
21          an upper age limit on the population of Facebook users that was eligible to receive
            an advertisement or notice.
22
     The limitations period for each claim is the full statute of limitations period for each such claim
23
     under California law.
24
            122.153.         Not included in the Class are the following individuals and/or entities:
25
     Facebook’s officers and directors and all judges assigned to hear any aspect of this litigation, as
26
     well as their staffs and immediate family members.
27

28                                                      59
                                                                      FOURTHFIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 61 of 91




 1          123.154.       Plaintiff will only seek to certify a Plaintiff Class for the purpose of asserting
 2   California state law claims against Defendants.
 3          124.155.       Plaintiff may seek to modify the proposed Plaintiff Class as the case
 4   proceeds, including to add subclasses based on the industries or interests of the employees and/or
 5   add additional Class Representatives who would represent such subclasses.
 6          125.156.       Numerosity. The Plaintiff Class is so numerous that joinder of all members
 7   is impracticable. The exact size of the class is not known. Upon information and belief, the class
 8   consists of hundreds of thousands to millions of Facebook users who are at least 40 years old, and
 9   those users are geographically dispersed throughout California. However, the number of
10   individuals who may seek individual monetary or equitable relief may be far smaller, such as
11   thousands of individuals.
12          126.157.       Commonality. There are numerous questions of law or fact that are
13   common to the Class Members. Upon information and belief, the proposed Plaintiff Class
14   Members were subjected to and injured by the same uniform practice in California in which
15   Defendants used Facebook’s uniform ad platform to exclude older workers from receiving
16   employment advertisements and recruiting; and each Defendant engaged in the same practice that
17   Plaintiffs and the Plaintiff Class challenge, which caused Plaintiffs and Plaintiff Class Members to
18   experience the same type of harm, because they were excluded from the population of Facebook
19   users who were eligible to receive employment-related Facebook ads and thus were deprived
20   important information about job opportunities, including job opportunities that were advertised for
21   positions in this District and elsewhere in California. Each Defendant used Facebook’s ad platform
22   to place an age ceiling on which Facebook users would see their job advertisements and requested
23   that Facebook not send the advertisement to anyone above the relevant age ceiling. Each Defendant
24   consequently excluded older workers from receiving their job advertisements. And each Defendant
25   made the same exact statement in its job advertisements on Facebook that it wanted to reach people
26   between a certain age range, communicating the same message regarding its preference,
27   discrimination, or limitation based on age. And each Defendant havehas relied upon Facebook’s
28                                                     60
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 62 of 91




 1   age-biased ad delivery algorithm to publish or cause to publish their advertisements on Facebook.
 2          127.158.       The questions of law or fact that are common to the class members include:
 3          (a)     Did Defendants’ rely upon an ad platform in which they can limit which Facebook
 4                  users will receive employment-related advertisements based on their age?
 5          (b)     Did Defendants purchase and send job ads via Facebook’s uniform ad platform that
 6                  excluded older workers, including members of the Plaintiff Class, from receiving
 7                  employment-related ads on Facebook?
 8          (c)     Were members of the Plaintiff Class denied the opportunity to receive employment-
 9                  related advertisements that were purchased and sent by Defendants because the
10                  Defendants placed an upper limit on the age of the Facebook users who were eligible
11                  to receive the advertisements?
12          (d)     Did Defendants, in excluding older workers from receiving employment-related
13                  advertisements, violate California state lawslaw that prohibitprohibits age
14                  discrimination in employment advertising, recruiting, and hiring, including because
15                  (1) the ads challenged in this action indicate a preference or discrimination based on
16                  age, and (2) the challenged practice constitutes intentional discrimination in
17                  advertising, recruiting, and hiring?
18          (e)     Whether the pattern or practice challenged in this action is a continuing violation.
19          (f)     Whether and what types of injunctive and/or declaratory relief should be ordered
20                  with respect to the past and ongoing pattern or practice of Defendants, including
21                  whether the Court should prohibit Defendants from engaging in age-based
22                  exclusionary advertising on all digital platforms on which Defendants advertise?
23          (g)     Whether and what types and amounts of damages should be awarded to
24                  PlaintiffPlaintiffs Bradley, Anscombe, Callahan, and Haynie, and the members of
25                  the proposed Plaintiff Class.
26          128.159.       Typicality. The claims of the Named Plaintiff are typical of the claims of
27   the Plaintiff Class they seekhe seeks to represent. The claims of the Named Plaintiff arise from the
28                                                     61
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 63 of 91




 1   same pattern or practice and rely upon the same legal theories and factual allegations that the
 2   challenged pattern or practice violates a variety of state civil rights statutes.
 3           129.160.        Adequacy. The Named Plaintiff will adequately represent the members of
 4   the Class, does not have any conflicts with the other Class Members, and is represented by
 5   experienced counsel who have substantial experience in employment discrimination and class
 6   action litigation, and who will vigorously prosecute the action on behalf of the Class.
 7   Rule 23(b)(3)
 8           130.161.        This action is also properly maintainable as a class action under Rule
 9   23(b)(3) of the Federal Rules of Civil Procedure.
10           131.162.        The questions of law and fact common to the members of the Plaintiff Class
11   predominate over questions affecting individual class members, and a class action is superior to
12   other available methods for the fair and efficient resolution of this controversy.
13           132.163.        By resolving the common issues described above in a single class
14   proceeding, each member of the proposed Plaintiff Class will receive a determination of whether
15   Defendants violated California age discrimination laws by excluding the Plaintiff Class Members
16   from employment ads in the same uniform manner.
17           133.164.        Members of the Class do not have a significant interest in individually
18   controlling the prosecution of separate actions. Although the relative damages that the Plaintiff
19   Class Members have suffered are not de minimis, their damages are modest compared to the
20   expense and burden of individual prosecution of this litigation. In fact, because T-Mobile and
21   Amazon do not disclose to individuals which employment ads they have been excluded from
22   receiving, many Plaintiff Class Members will have no reasonable likelihood of obtaining such
23   information and asserting their claims unless this action proceeds as a class action.
24           134.165.        Other than this action and a charge against Facebook that some of the
25   Plaintiffs in this litigation have filed and settled in March 2019, no pending litigationlawsuits
26   concerning age discrimination in advertising and employment recruiting via Facebook ads has been
27   commenced by any member of the Plaintiff Class.
28                                                       62
                                                                       FOURTHFIFTH AMENDED CLASS AND
                                                                         COLLECTIVE ACTION COMPLAINT
                                                                                CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 64 of 91




 1          135.166.        This is not only an appropriate forum for these claims because jurisdiction
 2   and venue are proper, but it is the most appropriate forum because all of the purchasing, creating,
 3   and sending of the unlawful employment advertisements took place in this District via Facebook’s
 4   operations and ad platform, because Defendants published age-restricted jobs ads to persons in this
 5   District and elsewhere in California, and because those age-restricted job ads are located in this
 6   District in the case of T-Mobile and Amazon... Facebook has its headquarters and a substantial
 7   portion of its operations in this District. Moreover, prosecuting this case as a single class action
 8   against Defendants, who are properly joined in this action, will ensure that there are not inconsistent
 9   judgments and that a single injunction and rule will apply to two large publicly-traded companies,
10   T-Mobile and Amazon, that engaged in the challenged practice and continue to advertise jobs on
11   Facebook and other digital platforms..
12          136.167.        Concentration of the litigation in this forum is desirable, as this action
13   challenges company-wide practices, and it will benefit the Plaintiff Class Members and Defendants
14   to have the Class Members’ claims and defenses adjudicated in a single proceeding.
15   Rule 23(b)(2)
16          137.168.        This action is also properly maintainable as a class action under Rule
17   23(b)(2) of the Federal Rules of Civil Procedure. Upon information and belief, T-Mobile and
18   Amazon have violated age discrimination laws in the same manner as to all members of the
19   Plaintiff Class, and have acted and/or refused to act on grounds generally applicable to the Class,
20   making appropriate declaratory and injunctive relief with respect to Plaintiff Haynie and the
21   Proposed Class he seeks to represent.
22          138.169.        Upon information and belief, T-Mobile and Amazon expressly excluded
23   older workers from receiving employment advertisements sent via Facebook, and continue to use
24   Facebook’s ad platform in a manner that excludes older workers from receiving their job ads on an
25   equal basis as younger workers. Plaintiffs CWA, Haynie, and the Plaintiff Class seek a declaration
26   that the age discrimination challenged in this action is unlawful and an injunction preventing
27   Defendants from sending such discriminatory ads in the future on Facebook and all other digital
28                                                     63
                                                                     FOURTHFIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 65 of 91




 1   platforms that Defendants use to advertise, recruit, and hire employees.
 2   Rule 23(c)(4)
 3          139.170.        Pursuant to Rule 23(c)(4) of the Federal Rules of Civil Procedure, Plaintiff
 4   brings this action to adjudicate particular issues that are appropriate to adjudicate with respect to T-
 5   Mobile and Amazon, including but not limited to whether the pattern or practice that they have all,
 6   upon information and belief, engaged in—excluding older workers from receiving employment
 7   advertisements and recruiting via Facebook’s ad platform, and relying on an age-biased ad delivery
 8   algorithm—violates various civil rights laws that prohibit discrimination in employment
 9   advertising, recruiting, and hiring, and whether such unlawful practices should be enjoined to
10   prevent continuing and additional harm to older workers impacted by this practice.
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                                      64
                                                                     FOURTHFIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 66 of 91




                                 COLLECTIVE ACTION ALLEGATIONS
 1
            140.171.        Plaintiffs Bradley, Anscombe, Callahan, and Haynie bring this collective
 2
     action pursuant to the ADEA, 29 U.S.C. § 216(b), 626(b), seeking liability-phase injunctive and
 3
     declaratory relief, monetary relief, and other make-whole relief on behalf of a collective of all
 4
     members of the proposed Plaintiff Class (“Plaintiff Collective”):
 5
            All persons in in the United States who from the earliest date actionable under the
 6          limitations applicable to the given claim until the date of judgment in this action (1)
            were 40 years old or older (2) used Facebook during a time in which they were
 7          searching for employment, and (3) were excluded from being eligible to receive an
 8          employment-related advertisement or notice because one or more of the Defendants
            placed an upper age limit on the population of Facebook users that was eligible to
 9          receive an advertisement or notice.

10          141.172.        Plaintiffs and other potential members of the collective are similarly situated

11   in that they were all subjected to the same discriminatory publishing, advertising, recruiting, and

12   hiring practices by Defendants that had the purpose and effect of denying them equal opportunity in

13   job advertising, recruitment, and hiring because of their age.

14          142.173.        There are many similarly situated collective members who would benefit

15   from the issuance of a court-supervised notice of the present lawsuit and the opportunity to join the

16   present lawsuit. Notice should be sent to the collective pursuant to 29 U.S.C. §§ 216(b), 626(b).

17          143.174.        As part of their regular business practices, Defendants have intentionally,

18   willfully, and repeatedly engaged in a pattern, practice, and/or policy of violating the ADEA with

19   respect to Plaintiffs and the collective. The pattern, practice, and/or policy includes, but is not

20   limited to:

21          (a)     Publishing or causing to be published employment advertisements or notices that

22                  indicate a limitation, preference, or discrimination based on age; and

23          (b)     Willfully utilizing a system for advertising, recruiting, and hiring employees that

24                  classifies and segregates applicants based on age, that excludes applicants ages 40

25                  and over from receiving advertising, recruiting, and hiring opportunities, and that

26                  discriminates based on age.

27   Defendants maintained and implemented these policies or practices with the purpose and effect of

28                                                      65
                                                                      FOURTHFIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 67 of 91




 1   denying advertising, recruiting, and hiring opportunities to Plaintiffs and members of the collective
 2   because of their age, and discouraging and deterring members of the collective from seeking job
 3   opportunities at the Defendants. These policies or practices cannot be justified on the basis of
 4   reasonable factors other than age.
 5          144.175.        Defendants are aware or should have been aware that federal law requires
 6   them to conduct advertising, recruitment, and hiring without regard to the applicant’s age.
 7                                                 COUNTS
 8                                            FIRST COUNT
                        Discriminatory Publication or Advertising by an Employer
 9
              Federal Age Discrimination in Employment Act of 1967, 29 U.S.C. § 623(e)
10           By the Plaintiffs and Plaintiff Collective Members Against T-Mobile and Amazon
            145.176.        Plaintiffs incorporate all foregoing paragraphs into this Count.
11
            146.177.        The federal Age Discrimination in Employment Act (“ADEA”) makes it
12
     unlawful for an employer to print or publish or cause to be printed or published notices or
13
     advertisements that relate to employment or referral for employment by an employer or
14
     employment agency that indicate any preference, limitation, specification, or distinction based on
15
     age. 29 U.S.C. § 623(e) (“It shall be unlawful for an employer . . . to print or publish, or cause to be
16
     printed or published, any notice or advertisement relating to employment by such an employer or
17
     membership in or any classification or referral for employment by such a labor organization, or
18
     relating to any classification or referral for employment by such an employment agency, indicating
19
     any preference, limitation, specification, or discrimination, based on age.”).
20
            147.178.        Defendants are employers within the meaning of the ADEA, as they each
21
     employ 20 or more employees in the current calendar year and/or “regularly undertak[e] with or
22
     without compensation to procure employees for an employer” or are “an agent of such a person.”
23
     Id. § 630(b).
24
            148.179.        The Plaintiff Collective Members are applicants and/or employees within the
25
     meaning of the ADEA as they are seeking employment from an employer whether directly or
26
     through an employment agency. Id. § 630(f).
27

28                                                     66
                                                                     FOURTHFIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 68 of 91




 1          149.180.        The Plaintiff Collective Members are protected by the ADEA, as they are at
 2   least 40 years old. See id. § 631(a).
 3          150.181.        As described above, upon information and belief, T-Mobile and Amazon
 4   have a pattern or practice of engaging in discriminatory employment advertising, recruitment, and
 5   hiring, including by excluding older workers from the population of individuals to whom T-Mobile
 6   and Amazon direct their employment advertisements and recruiting on Facebook’s ad platform.
 7          151.182.        This pattern or practice violates the publication provision of the ADEA, 29
 8   U.S.C. § 623(e). When Defendants make a statement within an employment advertisement or
 9   notice—in the “Why am I seeing this” portion of the advertisement or notice—that they want to
10   reach people between an age range that excludes all or many workers who are 40-years-old or
11   greater—for example, by T-Mobile stating that the company wants to reach people between the
12   ages of 18 and 38—the advertisement or notice communicates the message that the employer is less
13   interested in or not interested in recruiting or hiring older workers, including workers who are older
14   than the upper age to which the advertisement or notice was sent. Such an advertisement or notice
15   informs the ordinary reader of the advertisement and the public at large, including the named
16   Plaintiffs and proposed Plaintiff Collective Members, that the employer sending the advertisement
17   or notice has a preference for younger workers over older workers in recruiting and hiring and that
18   the employer is limiting job opportunities to younger workers and drawing a distinction between
19   younger and older workers in the advertising, recruiting, and hiring of employees, and an ordinary
20   reader of the advertisement and the public at large would, in fact, understand that this message is
21   expressing a preference, discrimination, or limitation based on age.
22          152.183.        In addition, an ordinary reader of the “Why am I seeing this” portion of the
23   advertisement or notice would understand that the Defendant advertiser is, in fact, sending the
24   advertisement solely to or primarily to persons who are within the stated age range (such as 18 to 38
25   years old or 22 to 40 years old) and understand that the Defendant advertiser has a preference,
26   discrimination, or limitation based on age.
27          153.184.        T-Mobile and Amazon knew or reasonably should have known that when
28                                                     67
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 69 of 91




 1   they used Facebook’s ad platform to exclude older workers from seeing their job advertisements
 2   that a portion of the “Sponsored Ad” would make a statement on behalf of the advertiser that the
 3   they want to reach people with a limited age range. And by taking the action of limiting the age
 4   range of the ad audience with the knowledge that doing so will cause them and/or Facebook to
 5   publish the “Why Am I Seeing This Ad” statement as part of their advertisements, Defendants have
 6   published or caused to be published an ad or notice that indicates a preference, limitation,
 7   specification, or discrimination based on age. By taking these actions, as well as by engaging in the
 8   other acts alleged in this Complaint, Defendants are not using Facebook as an agent or acting as the
 9   principal of Facebook.
10          154.185.        Facebook clearly informs its advertisers about how its ad platform works and
11   in particular how Facebook’s ad transparency functions will be included with ads that are created
12   and disseminated on Facebook’s platform. Facebook’s publicly available “Advertiser Help Center”
13   details its policy of telling users why they are being shown specific ads. Facebook describes the
14   “Why am I seeing this” function under a sub-section titled “Our Advertising Principles,” and
15   Facebook highlights this function as part of Facebook’s commitment to advertising transparency.
16   Facebook emphasizes that “anyone can visit their Ad Preferences to learn about the interests and
17   information that influence the ads they see.”
18          155.186.        In addition, regardless of the content of the advertisement or notice, the
19   practice of excluding older workers from receiving employment-related advertisements or notices
20   constitutes the publishing of an advertisement or notice that indicates a preference based on age. In
21   the same manner that refusing to advertise jobs or housing in predominantly African-American
22   communities indicates a preference based upon race, when Defendants undertake advertising
23   campaigns that remove older workers from the population that will receive job-related
24   advertisements and notices that they publish or cause to be published, the ad campaigns indicate a
25   preference, discrimination, or limitation based on age. An ordinary reader of Defendants’ age-
26   restricted job advertising campaigns would clearly understand that by excluding older workers from
27

28                                                     68
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 70 of 91




 1   seeing the job ads, the ad campaigns and advertisers are expressing a preference, discrimination, or
 2   limitation based on age.
 3          156.187.        Moreover, when Defendants use Facebook’s ad platform to limit the
 4   population of Facebook users who will receive their job advertisements or notices—for example, by
 5   changing the age range to receive the ad or notice from 18 to 64+ years old to 18 to 38 years old—
 6   they are publishing or causing to be published to Facebook an advertisement or notice that indicates
 7   a preference or discrimination based on age. These types of advertisements or notices that state
 8   that the employer wants to reach younger workers and that intentionally exclude older workers from
 9   receiving the ads or notices are intended to have and do have the effect of encouraging younger
10   workers to apply for the relevant employment opportunities and discouraging older workers from
11   applying for the relevant employment opportunities.
12          157.188.        Plaintiffs have exhausted their administrative remedies with respect to their
13   ADEA claims.
                                               SECOND COUNT
14
             Disparate Treatment Discrimination in Recruiting and Hiring by an Employer
15          Federal Age Discrimination in Employment Act of 1967, 29 U.S.C. § 623(a)(1)-(2)
16          By the Plaintiffs and Plaintiff Collective Members Against T-Mobile and Amazon

17          158.    Plaintiffs incorporate all foregoing paragraphs into this Count.

18          159.    The ADEA makes it unlawful for an employer to fail or refuse to hire an individual,

19   or to limit or segregate or classify individuals in a way that would deprive or tend to deprive

20   individuals of employment opportunities, or otherwise affect their status as an employee. 29 U.S.C.

21   § 623(a)(1)-(2).

22          160.    Specifically, section 623(a) provides that it is “unlawful for an employer” “to fail or

23   refuse to hire or to discharge any individual . . . , because of such individual’s age,” or “to limit,

24   segregate, or classify his employees in any way which would deprive or tend to deprive any

25   individual of employment opportunities or otherwise adversely affect his status as an employee,

26   because of such individual’s age.” Id. § 623(a)(1)-(2).

27          161.    Both provisions prohibit disparate treatment in employment, including with respect

28                                                      69
                                                                      FOURTHFIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 71 of 91




 1   to prospective applicants or applicants for employment.
 2          162.    As described above, upon information and belief, T-Mobile and Amazon have a
 3   pattern or practice of engaging in discriminatory employment advertising, recruitment, and hiring,
 4   including by excluding older workers from the population of individuals to whom T-Mobile and
 5   Amazon direct their employment advertisements, recruiting, and hiring on Facebook’s ad platform.
 6          163.    Defendants are employers within the meaning of the ADEA, as they each employ 20
 7   or more employees in the current calendar year and/or “regularly undertak[e] with or without
 8   compensation to procure employees for an employer” or are “an agent of such a person.” Id.
 9   § 630(b).
10          164.    The Plaintiff Collective Members are applicants and/or employees within the
11   meaning of the ADEA as they are seeking employment from an employer whether directly or
12   through an employment agency. Id. § 630(f).
13          165.    The Plaintiff Collective Members are protected by the ADEA, as they are at least 40
14   years old. See id. § 631(a).
15          166.    This pattern or practice of discrimination challenged in this action is undertaken by
16   Defendants with the intent and purpose of discouraging and preventing older workers from
17   applying for jobs with such companies based on their age, and with the intent of failing or refusing
18   to hire older workers who are excluded from receiving such employment ads based on their age.
19   This pattern or practice of discrimination constitutes intentional discrimination and disparate
20   treatment under the ADEA. It treats older workers who are 40-years old or greater worse than
21   younger workers who are under 40-years old in advertising, recruiting, and hiring prospective
22   applicants for job opportunities based on their age, because Defendants exclude older workers from
23   receiving the same employment advertisements that younger workers do.
24          167.    In addition, this practice limits, segregates, and classifies older workers in the
25   advertising, recruitment, and hiring of employees in a way that deprives or tends to deprive them of
26   employment opportunities based on age, because older workers are classified based on their age,
27   segregated from younger workers who receive ads that older workers do not receive, and excluded
28                                                     70
                                                                     FOURTHFIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 72 of 91




 1   from receiving advertising, recruitment, and hiring opportunities that young workers do receive
 2   from the same employers and employment agencies.
 3          168.    Upon information and belief, Defendants have intentionally excluded older workers
 4   from receiving their job advertisements via Facebook because Defendants prefer to have younger
 5   workers apply for jobs at their companies at a higher rate than older workers do, and because
 6   Defendants know and intend that sending thousands to millions of job advertisements to younger
 7   workers but not to older workers will increase the number of younger persons who will click on the
 8   ads and apply for jobs at Amazon and T-Mobile and will decrease the number of older persons who
 9   will click on the ads and apply for jobs at these employers, and moreover Defendants know and
10   intend that this discriminatory advertising practice will increase the number of younger workers
11   hired by them and decrease the number of older workers hired by them. Indeed, in the case of each
12   Defendant, at least one of its employees or agents knowingly and purposefully changed the age
13   range for the job advertisement population from the standard 18+ setting (which reaches all people
14   18 and over) to a smaller range such as 18 to 38-years-old. In addition, upon information and
15   belief, even after Plaintiffs informed Defendants that they were relying upon an age-biased ad
16   delivery algorithm in the First Amended Complaint, Defendants continued to use such a
17   discriminatory ad delivery system that discriminates based on age, and Defendants continue to do
18   so.
19          169.    Upon information and belief, by excluding older workers from receiving their job
20   advertisements via Facebook, Defendants and their discriminatory advertising campaigns have
21   caused significantly fewer older workers to click on job ads for these employers or employment
22   agencies, significantly fewer older workers to apply for the advertised positions, and significantly
23   fewer older workers to be hired by these employers, including the named Plaintiffs who would have
24   pursued employment opportunities for which they were qualified at Defendants had they been
25   affirmatively contacted by the companies via a job advertisement on Facebook.
26          170.    Moreover, upon information and belief, Defendants received real-time information
27   from Facebook about the performance of their job advertising campaigns, which informed
28                                                     71
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 73 of 91




 1   Defendants that their discriminatory exclusion of older workers from the population that would
 2   receive the job advertisements was working as Defendants intended—to effectively eliminate older
 3   workers from receiving, seeing, and interacting with the ads, and applying for positions at their
 4   companies.
 5          171.    Upon information and belief, even when certain job openings are posted on the
 6   internet publicly, a substantial portion of people who apply for those job openings will hear about
 7   and apply for those jobs solely because they become aware of those job openings through a paid job
 8   advertisement on Facebook. Accordingly, refusing to send older workers job advertisements on
 9   Facebook while sending job advertisements to younger workers causes a larger number of younger
10   workers to apply for the jobs than older workers compared to a situation in which all workers
11   received the job advertisements without regard to their age. This practice is analogous to offline
12   discriminatory recruitment that steers younger workers into applying and steers older workers away
13   from applying. Upon information and belief, each Defendant received significantly fewer
14   applications from older workers and hired fewer workers than they would have received and hired
15   had they not excluded older workers from receiving their job advertisements on Facebook. And by
16   artificially reducing the number of older workers who applied and were hired, Defendants’ practice
17   of excluding older workers from receiving their job advertisements on Facebook caused a greater
18   number of similarly situated younger workers to apply and be hired by Defendants relative to
19   similarly situated older workers.
20          172.    As noted above, Plaintiffs have exhausted their administrative remedies with respect
21   to their ADEA claims against Defendants.
22
                                               THIRD COUNT
23                       Discriminatory Publication or Advertising by an Employer
24               California Fair Employment and Housing Act, Cal. Gov. Code §12940(d)
              By Plaintiff Haynie and Plaintiff Class Members Against T-Mobile and Amazon
25          173.189.       Plaintiffs incorporate all foregoing paragraphs into this Count.
26          174.190.       The California Fair Employment and Housing Act (“FEHA”) makes it
27

28                                                    72
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 74 of 91




 1   unlawful for an employer to print or circulate or cause to be printed or circulated any publication
 2   that expresses, directly or indirectly, any limitation, specification, or discrimination based on age.
 3   Cal. Gov. Code §12940(d).
 4          175.191.        Defendants are employers within the meaning of the California FEHA as
 5   they each regularly employ five or more persons. Id. § 12926(d).
 6          176.192.        The Plaintiff Class Members are applicants and/or employees within the
 7   meaning of the California FEHA as they are seeking employment from an employer. Id.
 8   § 12926(c).
 9          177.193.        The Plaintiffs Class Members are protected by FEHA, as they are at least 40
10   years old. See id. § 12926(b).
11          178.194.        As described above, upon information and belief, T-Mobile and Amazon
12   have a pattern or practice of engaging in discriminatory employment advertising, recruitment, and
13   hiring, including by excluding older workers from the population of individuals to whom T-Mobile
14   and Amazon direct their employment advertisements and recruiting on Facebook’s ad platform.
15          179.195.        This pattern or practice violates the publication provision of the California
16   FEHA identified earlier in this count. When Defendants make a statement within an employment
17   advertisement or notice that they want to reach people between an age range that excludes all or
18   many workers who are 40-years-old or greater—for example, by T-Mobile stating that the company
19   wants to reach people between the ages of 18 and 38—the advertisement or notice communicates
20   the message that the employer is less interested in or not interested in recruiting or hiring older
21   workers, including workers who are older than the upper age to which the advertisement or notice
22   was sent. Such an advertisement or notice informs the ordinary reader of the advertisement and the
23   public at large, including Plaintiff Haynie and proposed Plaintiff Class Members, that the employer
24   sending the advertisement or notice has a preference for younger workers over older workers in
25   recruiting and hiring and that the employer or employment agency is limiting job opportunities to
26   younger workers and drawing a distinction between younger and older workers in the advertising,
27   recruiting, and hiring of employees, and an ordinary reader of the advertisement and the public at
28                                                      73
                                                                     FOURTHFIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 75 of 91




 1   large would, in fact, understand that this message is expressing a preference, discrimination, or
 2   limitation based on age.
 3          180.196.        In addition, an ordinary reader of the “Why am I seeing this” portion of the
 4   advertisement or notice would understand that the Defendant advertiser is, in fact, sending these
 5   advertisements solely to or primarily to persons who are within the stated age range (such as 18 to
 6   38 years old, or 22 to 40 years old) and understand that the Defendant advertiser has a preference,
 7   discrimination, or limitation based on age.
 8          181.197.        T-Mobile and Amazon knew or reasonably should have known that when
 9   they chose to exclude older workers from seeing their job advertisements that a portion of the
10   “Sponsored Ad” would make a statement that the employer wants to reach people between a certain
11   age range.
12          182.198.        In addition, regardless of the content of the advertisement or notice, the
13   practice of excluding older workers from receiving employment-related advertisements or notices
14   constitutes the printing or circulating or causing to be printed or circulated a publication that
15   indicates a preference based on age. In the same manner that refusing to advertise jobs or housing
16   in predominantly African-American communities indicates a preference based upon race, when
17   Defendants undertake ad campaigns that remove older workers from the population that will receive
18   publications that they print or circulate or cause to be printed or circulated, the ad campaigns
19   express a limitation, specification, or discrimination based on age. An ordinary reader of
20   Defendants’ age-restricted job advertising campaigns would understand that, by excluding older
21   workers from seeing the job ads, the ad campaigns and Defendants are expressing a limitation,
22   specification, or discrimination based on age.
23          183.199.        Moreover, when Defendants use Facebook’s ad platform to limit the
24   population of Facebook users who will receive their job advertisements or notices—for example, by
25   changing the age range to receive the ad or notice from 18 to 64+ years old to 18 to 38 years old—
26   they are printing or circulating or causing to be printed or circulated a publication that expresses a
27   preference or discrimination based on age. These types of advertisements or notices that state that
28                                                      74
                                                                      FOURTHFIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 76 of 91




 1   the employer wants to reach younger workers and that intentionally exclude older workers from
 2   receiving the ads or notices are intended to have and do have the effect of encouraging younger
 3   workers to apply for the relevant employment opportunities and discouraging older workers from
 4   applying for the relevant employment opportunities.
 5          184.200.        Plaintiff Haynie has exhausted his administrative remedies with respect to his
 6   California FEHA claims against Defendants.
 7
                                         FOURTHTHIRD COUNT
 8
                           Discriminatory Publication or Advertising by an Employer
 9                     District of Columbia Human Rights Act, D.C. Code § 2–1402.11(a)
                        By Plaintiff Maurice Anscombe Against T-Mobile and Amazon
10
            185.201.        Plaintiffs incorporate all foregoing paragraphs into this Count.
11
            186.202.        The District of Columbia Human Rights Act (“DCHRA”) makes it unlawful
12
     for an employer to print or publish or cause to be printed or published notices or advertisements that
13
     relate to employment by an employer that indicate any preference, limitation, specification, or
14
     distinction based on age. D.C. Code § 2–1402.11(a)(4)(B).
15
            187.203.        Defendants are employers within the meaning of the DCHRA as they each
16
     employ for compensation an individual. Id. § 2–1401.02(10).
17
            188.204.        Plaintiff Anscombe is an applicant and/or employee within the meaning of
18
     the DCHRA as he is seeking employment from an employer. Id. § 2–1401.02(9).
19
            189.205.        Plaintiff Anscombe is protected by the DCHRA, as he is at least 18 years old.
20
     See id. § 2–1401.02(2) (age protects individuals 18 years of age or older).
21
            190.206.        As described above, upon information and belief, T-Mobile and Amazon
22
     have a pattern or practice of engaging in discriminatory employment advertising, recruitment, and
23
     hiring, including by excluding older workers from the population of individuals to whom T-Mobile
24
     and Amazon target their employment advertisements and recruiting on Facebook’s ad platform.
25
            191.207.        This pattern or practice violates the publication provision of the DCHRA
26
     identified earlier in this count. Defendants’ age-restricted advertisements or notices inform the
27

28                                                     75
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 77 of 91




 1   ordinary reader of the advertisement and the public at large, including Plaintiff Anscombe, that the
 2   employer sending the advertisement or notice has a preference for younger workers over older
 3   workers in recruiting and hiring and that the employer is limiting job opportunities to younger
 4   workers and drawing a distinction between younger and older workers in the advertising, recruiting,
 5   and hiring of employees, and an ordinary reader of the advertisement and the public at large would,
 6   in fact, understand that this message is expressing a preference, limitation, specification, or
 7   discrimination based on age.
 8          192.208.        In addition, an ordinary reader of the “Why am I seeing this” portion of the
 9   advertisement or notice would understand that the Defendant advertiser is, in fact, sending these
10   advertisements solely to or primarily to persons who are within the stated age range (such as 18 to
11   38 years old, or 22 to 40 years old) and understand that the Defendant advertiser has a preference,
12   limitation, specification, or discrimination based on age.
13          193.209.        T-Mobile and Amazon knew or reasonably should have known that when
14   they used Facebook’s ad platform to exclude older workers from seeing their job advertisements
15   that a portion of their job ads or notices would make a statement that the employer wants to reach
16   people between a certain age range.
17          194.210.        In addition, regardless of the content of the advertisement or notice, the
18   practice of excluding older workers from receiving employment-related advertisements or notices
19   constitutes publishing or causing to published an advertisement or notice that indicates a preference
20   based on age. An ordinary reader of Defendants’ age-restricted job advertising campaigns would
21   understand that, by excluding older workers from seeing the job ads, the ad campaigns and
22   Defendants are expressing a preference, limitation, specification, or discrimination based on age.
23          195.211.        Moreover, when Defendants use Facebook’s ad platform to limit the
24   population of Facebook users who will receive their job advertisements or notices—for example, by
25   changing the age range to receive the ad or notice from 18 to 64+ years old to 18 to 38 years old—
26   the employers are publishing or causing to be published an advertisement or notice that indicates a
27   preference or discrimination based on age. These types of advertisements or notices that state that
28                                                     76
                                                                     FOURTHFIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 78 of 91




 1   the employer wants to reach younger workers and that intentionally exclude older workers from
 2   receiving the ads or notices are intended to have and do have the effect of encouraging younger
 3   workers to apply for the relevant employment opportunities and discouraging older workers from
 4   applying for the relevant employment opportunities.
 5          196.212.        The DCHRA, under which Plaintiff Maurice Anscombe brings this claim,
 6   does not require exhaustion of administrative remedies before filing an action in court. See D.C.
 7   Code § 2–1403.16(a) (stating that an action may be filed in court without filing a charge of
 8   discrimination).
 9                                   FIFTHFOURTH COUNT
                       Discriminatory Publication or Advertising by an Employer
10
         Ohio Fair Employment Practices Law (“OFEPL”), Ohio Rev. Code Ann. § 4112.02(E)(4)
11           By Plaintiffs Linda Bradley and Lura Callahan Against T-Mobile and Amazon
            197.213.        Plaintiffs incorporate all foregoing paragraphs into this Count.
12
            198.214.        The Ohio Fair Employment Practices Law (“OFEPL”) makes it unlawful for
13
     an employer to print or publish or cause to be printed or published notices or advertisements that
14
     relate to employment that indicate any preference, limitation, specification, or discrimination based
15
     on age. Ohio Rev. Code Ann. § 4112.02(E)(4).
16
            199.215.        Defendants are employers within the meaning of the OFEPL as they each
17
     employ four or more persons in Ohio. Id. § 4112.01(A)(2).
18
            200.216.        Plaintiffs Linda Bradley and Lura Callahan are applicants and/or employees
19
     within the meaning of the OFEPL as they are seeking employment from an employer. Id.
20
     § 4112.01(3).
21
            201.217.        Plaintiffs Linda Bradley and Lura Callahan are protected by OFEPL, as they
22
     are at least 40 years old. See id. § 4112.14(A).
23
            202.218.        As described above, upon information and belief, T-Mobile and Amazon
24
     have a pattern or practice of engaging in discriminatory employment advertising, recruitment, and
25
     hiring, including by excluding older workers from the population of individuals to whom T-Mobile
26
     and Amazon direct their employment advertisements and recruiting on Facebook’s ad platform.
27

28                                                      77
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 79 of 91




 1          203.219.        This pattern or practice violates the publication provision of the OFEPL
 2   identified earlier in this count. Defendants’ age-restricted advertisements or notices inform the
 3   ordinary reader of the advertisement and the public at large, including Plaintiffs Bradley and
 4   Callahan, that the employer sending the advertisement or notice has a preference for younger
 5   workers over older workers in recruiting and hiring and that the employer or employment agency is
 6   limiting job opportunities to younger workers and drawing a distinction between younger and older
 7   workers in the advertising, recruiting, and hiring of employees, and an ordinary reader of the
 8   advertisement and the public at large would, in fact, understand that this message is expressing a
 9   preference, limitation, specification, or discrimination based on age.
10          204.220.        In addition, an ordinary reader of the “Why am I seeing this” portion of the
11   advertisement or notice would understand that the Defendant advertiser is, in fact, sending these
12   advertisements solely to or primarily to persons who are within the stated age range (such as 18 to
13   38 years old, or 22 to 40 years old) and understand that the Defendant advertiser has a preference,
14   limitation, specification, or discrimination based on age.
15          205.221.        T-Mobile and Amazon knew or reasonably should have known that when
16   they directed Facebook to exclude older workers from seeing their job advertisements that a portion
17   of the “Sponsored Ad” would make a statement that the employer wants to reach people between a
18   certain age range.
19          206.222.        In addition, regardless of the content of the advertisement or notice, the
20   practice of excluding older workers from receiving employment-related advertisements or notices
21   constitutes publishing or causing to published an advertisement or notice that indicates a preference
22   based on age. In the same manner that refusing to advertise jobs or housing in predominantly
23   African-American communities indicates a preference based upon race, when the Defendants
24   undertake ad campaigns that remove older workers from the population that will receive job-related
25   advertisements and notices that they publish or cause to be published, the ad campaigns indicate a
26   preference, limitation, specification, or discrimination based on age. An ordinary reader of
27   Defendants’ age-restricted job advertising campaigns would understand that, by excluding older
28                                                     78
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 80 of 91




 1   workers from seeing the job ads, the ad campaigns and Defendants are expressing a preference,
 2   limitation, specification, or discrimination based on age.
 3          207.223.        Moreover, when Defendants use Facebook’s ad platform to limit the
 4   population of Facebook users who will receive their job advertisements or notices—for example, by
 5   changing the age range to receive the ad or notice from 18 to 64+ years old to 18 to 38 years old—
 6   the employers are publishing or causing to be published to Facebook an advertisement or notice that
 7   indicates a preference or discrimination based on age. These types of advertisements or notices
 8   that state that the employer wants to reach younger workers and that intentionally exclude older
 9   workers from receiving the ads or notices are intended to have and do have the effect of
10   encouraging younger workers to apply for the relevant employment opportunities and discouraging
11   older workers from applying for the relevant employment opportunities.
12          208.224.        The OFEPL under which Plaintiffs Bradley and Callahan bring their claims
13   do not require exhaustion of administrative remedies before filing an action in court. See id.
14   § 4112.02(L) (stating that an aggrieved individual may enforce his or her rights by instituting a civil
15   action).
16                                             SIXTH COUNT
17                   Intentional Discrimination in Recruiting and Hiring by an Employer
                   California Fair Employment and Housing Act, Cal. Gov. Code § 12940(a)
18
19          By the Plaintiff Haynie and Plaintiff Class Members Against T-Mobile and Amazon
20          209.    Plaintiffs incorporate all foregoing paragraphs into this Count.
21          210.    The California FEHA makes it unlawful for an employer to refuse to hire an
22   individual because of age or to otherwise discriminate against the person. Cal. Gov. Code
23   § 12940(a).
24          211.    The California FEHA provision identified in the prior paragraph prohibits intentional
25   age discrimination in employment, including with respect to prospective applicants or applicants for
26   employment.
27          212.    As described above, upon information and belief, T-Mobile and Amazon have a
28                                                     79
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 81 of 91




 1   pattern or practice of engaging in discriminatory employment advertising, recruitment, and hiring
 2   by excluding older workers from the population of individuals to whom T-Mobile and Amazon
 3   direct their employment advertisements, recruiting, and hiring on Facebook’s ad platform.
 4          213.    This pattern or practice of discrimination challenged in this action is undertaken by
 5   these employers with the intent and purpose of discouraging and preventing older workers from
 6   applying for jobs with such companies based on their age, and with the intent of failing or refusing
 7   to hire older workers who are excluded from receiving such employment ads based on their age.
 8   This pattern or practice of discrimination constitutes intentional discrimination under the California
 9   FEHA provision identified earlier in this Count. It treats older workers who are 40-years old or
10   greater worse than younger workers who are under 40-years-old in advertising, recruiting, and
11   hiring prospective applicants for job opportunities based on their age, because the employers or
12   employment agencies exclude older workers from receiving the same employment advertisements
13   that younger workers do. In addition, this practice discriminates against prospective employees by
14   segregating and classifying older workers in the advertising, recruitment, and hiring of employees
15   based on age, because older workers are classified based on their age, segregated from younger
16   workers who receive ads that older workers do not receive, and excluded from receiving
17   advertising, recruitment, and hiring opportunities that young workers do receive from the same
18   employers and employment agencies.
19          214.    Upon information and belief, Defendants have intentionally excluded older workers
20   from receiving their job advertisements via Facebook because Defendants prefer to have younger
21   workers apply for jobs at their companies at a higher rate than older workers do, and because the
22   Defendants know and intend that sending thousands to millions of job advertisements to younger
23   workers but not to older workers will increase the number of younger persons who will click on the
24   ads and apply for jobs at the employers or employment agencies and will decrease the number of
25   older persons who will click on the ads and apply for jobs at the employers, and moreover the
26   Defendants know and intend that this discriminatory advertising will increase the number of
27   younger workers hired by them and decrease the number of older workers hired by them. Indeed,
28                                                     80
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 82 of 91




 1   in the case of each Defendant, at least one of its employees or agents knowingly and purposefully
 2   changed the age range for the job advertisement from the standard 18+ setting (which reaches all
 3   people 18 and over) to a smaller range such as 18 to 38 years old.
 4          215.    Upon information and belief, by excluding older workers from receiving their job
 5   advertisements via Facebook, Defendants and their discriminatory advertising campaigns have
 6   caused significantly fewer older workers to click on job ads for these employers, significantly fewer
 7   older workers to apply for the advertised positions, and significantly fewer older workers to be
 8   hired by these employers, including Plaintiff Haynie who would have pursued employment
 9   opportunities for which he was qualified at Defendants had he been affirmatively contacted by the
10   companies via a job advertisement on Facebook.
11          216.    Moreover, upon information and belief, Defendants received real-time information
12   from Facebook about the performance of their job advertising campaigns, which informed
13   Defendants that their discriminatory exclusion of older workers from the population that would
14   receive the job advertisements was working as intended—to effectively eliminate older workers
15   from receiving, seeing, and interacting with the ads, and applying for positions at their companies.
16          217.    Upon information and belief, even when certain job openings are posted on the
17   internet publicly, a substantial portion of people who apply for those job openings will hear about
18   and apply for those jobs solely because they become aware of those job openings through a paid job
19   advertisement on Facebook. Accordingly, refusing to send older workers job advertisements on
20   Facebook while sending job advertisements to younger workers causes a larger number of younger
21   workers to apply for the jobs than older workers to apply for the jobs compared to a situation in
22   which all workers received the job advertisements without regard to their age. This practice is
23   analogous to offline discriminatory recruitment. Upon information and belief, each of the
24   Defendants received significantly fewer applications from older workers and hired fewer workers
25   than they would have otherwise received and hired had they not excluded older workers from
26   receiving their job advertisements on Facebook. And by reducing the number of older workers who
27   applied and were hired, Defendants’ practice of excluding older workers from receiving their job
28                                                    81
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 83 of 91




 1   advertisements on Facebook caused a greater number of similarly situated younger workers to
 2   apply and be hired by Defendants relative to similarly situated older workers.
 3                                            SEVENTH COUNT
 4
                   Intentional Discrimination in Recruiting and Hiring by an Employer
 5                 District of Columbia Human Rights Act, D.C. Code § 2–1402.11(a)(1)
 6
                          By Plaintiff Maurice Anscombe Against T-Mobile and Amazon
 7
            218.    Plaintiffs incorporate all foregoing paragraphs into this Count.
 8
            219.    The DCHRA makes it unlawful for an employer, on the basis of age, to fail or refuse
 9
     to hire an individual, or to limit, segregate, or classify individuals in a way that would deprive or
10
     tend to deprive individuals of employment opportunities. D.C. Code § 2–1402.11(a)(1).
11
            220.    The DCHRA provision identified in the prior paragraph prohibits intentional age
12
     discrimination in employment, including with respect to prospective applicants or applicants for
13
     employment.
14
            221.    As described above, upon information and belief, T-Mobile and Amazon have a
15
     pattern or practice of engaging in discriminatory employment advertising, recruitment, and hiring,
16
     including by excluding older workers from the population of individuals to whom T-Mobile and
17
     Amazon direct their employment advertisements, recruiting, and hiring on Facebook’s ad platform.
18
            222.    This pattern or practice of discrimination challenged in this action is undertaken by
19
     these employers with the intent and purpose of discouraging and preventing older workers from
20
     applying for jobs with such companies based on their age, and with the intent of failing or refusing
21
     to hire older workers who are excluded from receiving such employment ads based on their age.
22
     This pattern or practice of discrimination constitutes intentional discrimination under the DCHRA
23
     provision identified earlier in this Count. It treats older workers who are 40-years old or greater
24
     worse than younger workers who are under 40-years-old in advertising, recruiting, and hiring
25
     prospective applicants for job opportunities based on their age, because the employers or
26
     employment agencies exclude older workers from receiving the same employment advertisements
27

28                                                      82
                                                                     FOURTHFIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 84 of 91




 1   that younger workers do. In addition, this practice limits, segregates, and classifies older workers in
 2   the advertising, recruitment, and hiring of employees in a way that deprives or tends to deprive
 3   them of employment opportunities based on age, because older workers are classified based on their
 4   age, segregated from younger workers who receive ads that older workers do not receive, and
 5   excluded from receiving advertising, recruitment, and hiring opportunities that young workers do
 6   receive from the same employers and employment agencies.
 7          223.    Upon information and belief, by excluding older workers from receiving their job
 8   advertisements via Facebook, Defendants and their discriminatory advertising campaigns have
 9   caused significantly fewer older workers to click on job ads for these employers, significantly fewer
10   older workers to apply for the advertised positions, and significantly fewer older workers to be
11   hired by these employers, including Plaintiff Anscombe, who would have pursued employment
12   opportunities for which he was qualified at Defendants had he been affirmatively contacted by the
13   companies via a job advertisement on Facebook.
14                                            EIGHTH COUNT
15                Intentional Discrimination in Recruiting and Hiring by an Employer
          Ohio Fair Employment Practices Law, Ohio Rev. Code Ann. §§ 4112.02(A), 4112.14(A)
16

17             By Plaintiffs Linda Bradley and Lura Callahan Against T-Mobile and Amazon

18          224.    Plaintiffs incorporate all foregoing paragraphs into this Count.

19          225.    The OFEPL make it unlawful for an employer or an employment agency to fail or

20   refuse to hire an individual, or otherwise discriminate against a job applicant. Ohio Rev. Code Ann.

21   §§ 4112.02(A), (B), 4112.14(A).

22          226.    The OFEPL provisions identified in the prior paragraph prohibit intentional age

23   discrimination in employment, including with respect to prospective applicants or applicants for

24   employment.

25          227.    As described above, upon information and belief, T-Mobile and Amazon have a

26   pattern or practice of engaging in discriminatory employment advertising, recruitment, and hiring,

27   including by excluding older workers from the population of individuals to whom T-Mobile and

28                                                     83
                                                                    FOURTHFIFTH AMENDED CLASS AND
                                                                      COLLECTIVE ACTION COMPLAINT
                                                                             CASE NO. 17-CV-07232-BLF
           Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 85 of 91




 1   Amazon direct their employment advertisements, recruiting, and hiring on Facebook’s ad platform.
 2          228.    This pattern or practice of discrimination challenged in this action is undertaken by
 3   these employers and employment agencies with the intent and purpose of discouraging and
 4   preventing older workers from applying for jobs with such companies based on their age, and with
 5   the intent of failing or refusing to hire older workers who are excluded from receiving such
 6   employment ads based on their age. This pattern or practice of discrimination constitutes
 7   intentional discrimination under the OFEPL provisions identified earlier in this Count. It treats
 8   older workers who are 40-years old or greater worse than younger workers who are under 40-years-
 9   old in advertising, recruiting, and hiring prospective applicants for job opportunities based on their
10   age, because the employers or employment agencies exclude older workers from receiving the same
11   employment advertisements that younger workers do. In addition, this practice discriminates
12   against job applicants because older workers are classified based on their age, segregated from
13   younger workers who receive ads that older workers do not receive, and excluded from receiving
14   advertising, recruitment, and hiring opportunities that young workers do receive from the same
15   employers and employment agencies.
16          229.    Upon information and belief, by excluding older workers from receiving their job
17   advertisements via Facebook, Defendants and their discriminatory advertising campaigns have
18   caused significantly fewer older workers to click on job ads for these employers, significantly fewer
19   older workers to apply for the advertised positions, and significantly fewer older workers to be
20   hired by these employers, including Plaintiffs Bradley and Callahan, who would have pursued
21   employment opportunities for which they were qualified at Defendants had they been affirmatively
22   contacted by the companies via a job advertisement on Facebook.
23                                             NINTH COUNT
                                       California Unruh Civil Rights Act
24                                            Cal. Civ. Code § 51
25    By the Plaintiffs CWA, Haynie, and Plaintiff Class Members Against T-Mobile and Amazon
26          230.    Plaintiffs incorporate all foregoing paragraphs into this Count.

27          231.    The California Unruh Civil Rights Act provides in part: “All persons within the

28                                                     84
                                                                     FOURTHFIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 86 of 91




 1   jurisdiction of this state are free and equal” and “are entitled to full and equal accommodations,
 2   advantages, facilities, privileges, or services in all business establishments of every kind
 3   whatsoever.” Cal. Civ. Code § 51(b).
 4           232.    The lists of protected classes in the Unruh Act are not exclusive and extend beyond
 5   the protected classes enumerated in the law. Accordingly, California appellate courts have held that
 6   “the Unruh Act proscribes arbitrary discrimination based on an individual’s age—a personal
 7   characteristic similar to the classifications enumerated in the Act.” Candelore v. Tinder, Inc., 19
 8   Cal. App. 5th 1138, 1145 (Ct. App. 2018).
 9           233.    Defendants are business establishments within the meaning of the Unruh Act, Cal.
10   Civ. Code § 51(b), as they have fixed locations of business in California, they sell goods and
11   services to consumers throughout California, their primary purpose and goals are to conduct
12   business, generate revenue, and earn profit, and they earn millions of dollars—and likely billions of
13   dollars in the case of T-Mobile and Amazon—in revenues from their business activities in
14   California.
15           234.    The Unruh Act applies to business transactions and services that are conducted via
16   the internet, as well as internet-related conduct that is related to the activities of traditional brick-
17   and-mortar establishments that have fixed, traditional presences.
18           235.    By purchasing, authorizing, and sending job advertisements to Facebook users
19   throughout the nation (including in California) that excluded older workers from receiving such job
20   advertisements, and segregating younger and older workers in their job advertising, Defendants
21   intentionally discriminated against persons because of their age and deprived persons the full and
22   equal advantages, privileges, and services in their business establishments because of such persons’
23   ages, including by denying them information about employment opportunities and information
24   about their services, goods, and establishments. By engaging in this unlawful practice in their
25   online job advertising, T-Mobile and Amazon discriminatorily prevented older workers from
26   experiencing online and offline opportunities to learn about and participate fully in the employment
27   opportunities and other services of these employers’ business establishments and prevented or
28                                                       85
                                                                        FOURTHFIFTH AMENDED CLASS AND
                                                                          COLLECTIVE ACTION COMPLAINT
                                                                                 CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 87 of 91




 1   deterred them from contracting with such employers.
 2          236.    These and other discriminatory practices described in this Complaint constitute
 3   disparate treatment and intentional discrimination that violates Cal. Civ. Code § 51(b).
 4          237.    For violating Cal. Civ. Code § 51, Defendants are liable to Plaintiffs and the Plaintiff
 5   Class Members in the amount of no less than $4,000 for each and every violation. In this case,
 6   there is a violation each time an impression of a job ad of the Defendant was not sent to a person
 7   who is 40-years-old or older because the person was excluded from receiving the advertisement
 8   because of his or her age.
 9                                              TENTH COUNT
                                        California Unruh Civil Rights Act
10                                            Cal. Civil Code § 51.5
11    By the Plaintiffs CWA, Haynie, and Plaintiff Class Members Against T-Mobile and Amazon
12          238.    Plaintiffs incorporate all foregoing paragraphs into this Count.

13          239.    The California Unruh Civil Rights Act provides in part: “No business establishment

14   of any kind whatsoever shall discriminate against, boycott or blacklist, or refuse to buy from,

15   contract with, sell to, or trade with any person in this state on account of any characteristic listed or

16   defined in subdivision (b) or (e) of Section 51, or of the person’s partners, members, stockholders,

17   directors, officers, managers, superintendents, agents, employees, business associates, suppliers, or

18   customers, because the person is perceived to have one or more of those characteristics, or because

19   the person is associated with a person who has, or is perceived to have, any of those

20   characteristics.” Cal. Civ. Code § 51.5(a).

21          240.    Cal. Civ. Code § 51(b) prohibits age discrimination.

22          241.    Defendants are business establishments within the meaning of the Unruh Act, Cal.

23   Civ. Code § 51(b), as they have fixed locations of business in California, they sell goods and

24   services to consumers throughout California, their primary purpose and goals are to conduct

25   business, generate revenue, and earn profit, and they earn millions of dollars—and likely billions of

26   dollars in the case of T-Mobile and Amazon—in revenues from their business activities in

27   California.

28                                                      86
                                                                      FOURTHFIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 88 of 91




 1             242.   By purchasing, authorizing, authorizing, and sending job advertisements to
 2   Facebook users throughout the nation that excluded older workers from receiving such job
 3   advertisements, and segregating younger and older workers in their job advertising, T-Mobile and
 4   Amazon intentionally discriminated against persons because of their age and have boycotted,
 5   blacklisted, refused to contract with, sell to, and trade with persons because of their age, including
 6   by denying them information about employment opportunities and information about their services,
 7   goods, and establishments, and preventing or deterring them from contracting with such employers.
 8   By engaging in this unlawful practice in their online job advertising, T-Mobile and Amazon
 9   discriminatorily prevented older workers from experiencing the online and offline opportunities to
10   learn about and participate fully in the employment opportunities and other services of these
11   employers’ business establishments. These and other discriminatory practices described in this
12   Complaint constitute disparate treatment and intentional discrimination that violates Cal. Civ. Code
13   § 51.5.
14             243.   For violating Cal. Civ. Code § 51.5, Defendants are liable to Plaintiffs and the
15   Plaintiff Class Members in the amount of no less than $4,000 for each and every violation. In this
16   case, there is a violation each time an impression of a job ad of a Defendant was not sent to a person
17   who is 40-years-old or older because the person was excluded from receiving the advertisement
18   because of his or her age.
19                                            ELEVENTH COUNT
                                             Unfair Competition Law
20                                     Cal. Bus. & Prof. Code §17200, et seq.
21    By the Plaintiffs CWA, Haynie, and Plaintiff Class Members Against T-Mobile and Amazon
22             244.   Plaintiffs incorporate all foregoing paragraphs into this Count.

23             245.   Unfair practices prohibited by the UCL include “any unlawful, unfair or fraudulent

24   business act or practice.” Cal. Bus. & Prof. Code § 17200.

25             246.   Defendants have committed unlawful and unfair business practices, including but

26   not limited to discriminating against Plaintiffs and Plaintiff Class Members because of their age in

27   violation of the FEHA’s employment discrimination provisions and in violation of the Unruh Act.

28                                                      87
                                                                      FOURTHFIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 89 of 91




 1          247.    As described above, due to the unlawful and unfair business practices of the
 2   Defendants, Plaintiffs and Plaintiff Class Members have suffered injury in fact, including being
 3   denied information about job opportunities and other services, and being denied wages and other
 4   benefits of employment that they would have pursued and obtained had they received equal and fair
 5   employment advertising, recruitment, and hiring.
 6          248.    Defendants’ conduct alleged herein occurred during the four years preceding the
 7   filing of the Original Complaint.
 8          249.    Defendants unfairly obtained profits as a direct and proximate result of their
 9   unlawful and unfair conduct alleged herein. Plaintiffs and Plaintiff Class Members are therefore
10   entitled to disgorgement by the Defendants of those profits.
11          250.    Defendants committed the unlawful actions herein despicably, maliciously,
12   fraudulently, and oppressively, with the wrongful intention of injuring Plaintiffs and Plaintiff Class
13   Members, from an improper and evil motive amounting to malice, and in conscious disregard of the
14   rights of Plaintiffs and the Plaintiff Class Members. Plaintiffs and Plaintiff Class Members are
15   therefore entitled to recover punitive damages from Defendants in an amount according to proof.
16          251.    Plaintiffs and Plaintiff Class Members are entitled to declaratory relief declaring that
17   the Defendants’ pattern or practice of excluding older workers from receiving equal advertising,
18   recruiting, and hiring is unlawful and appropriate injunctive relief.
19                                              *       *       *
20                                         PRAYER FOR RELIEF
21          WHEREFORE, Plaintiffs pray that judgment be entered against T-Mobile and Amazon on
22   all claims and respectfully request that this Court award the following relief:
23                  A.      Declare that the pattern or practice described above violates the federal
24                          ADEA, the California FEHA, California Unruh Act, California UCL,
                            DCHRA, and OFEPL;
25
                    B.      Enter an order permanently enjoining T-Mobile and Amazon from engaging
26                          in the types of discriminatory advertising, recruiting, and hiring practices
                            alleged in this complaint, either on Facebook or other platforms.
27

28                                                     88
                                                                     FOURTHFIFTH AMENDED CLASS AND
                                                                       COLLECTIVE ACTION COMPLAINT
                                                                              CASE NO. 17-CV-07232-BLF
            Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 90 of 91




 1
                     C.       Certify a Plaintiff Class under Rule 23(a), (b)(3), or in the alternative under
 2                            Rule 23(a), (b)(2), and (c)(4) of the Federal Rules of Civil Procedure, certify
                              a collective action under 29 U.S.C. § 216(b) and 626(b), appoint Plaintiffs’
 3                            counsel as Class Counsel, and appoint the Named Plaintiffs as the Plaintiff
                              Class and Collective Representatives;
 4
                     D.       Require T-Mobile and Amazon to pay PlaintiffsBradley, Anscombe,
 5
                              Callahan, and Haynie, and members of the Plaintiff Class and Collective for
 6                            the back pay and other economic and non-economic harm they have suffered
                              due to such unlawful age discrimination, as well as any restitution, penalties,
 7                            liquidated damages, exemplary damages, punitive damages, and pre-
                              judgment and post-judgment interest as provided by law, that may be owed;
 8
                     E.       Require T-Mobile and Amazon to pay Plaintiffs’ attorneys’ fees and costs;
 9

10                   F.       Appoint a monitor to ensure that T-Mobile and Amazon comply with the
                              injunction provisions of any decree that the Court orders;
11
                     G.       Enter an order retaining jurisdiction over this action to ensure that T-Mobile
12                            and Amazon comply with such a decree; and
13
                     H.       Grant such other and further relief as the Court deems proper, appropriate,
14                            just, or equitable.

15                                       DEMAND FOR JURY TRIAL

16           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure and 29 U.S.C. § 623(c)(2),

17   Plaintiffs hereby demand a jury trial on all causes of action and claims with respect to which they

18   have a right to jury trial.

19
             June 5, 201910, 2020                          Respectfully submitted,
20

21

22

23

24

25

26
27

28                                                       89
                                                                      FOURTHFIFTH AMENDED CLASS AND
                                                                        COLLECTIVE ACTION COMPLAINT
                                                                               CASE NO. 17-CV-07232-BLF
          Case 5:17-cv-07232-BLF Document 183-2 Filed 06/10/20 Page 91 of 91



                                                      /s/ Peter Romer-Friedman
 1
     Jahan C. Sagafi (Cal. Bar No. 224887)           P. David Lopez (pro hac vice)
 2   OUTTEN & GOLDEN LLP                             Peter Romer-Friedman (pro hac vice)
     One California Street, 12th Floor               GUPTA WESSLER PLLC
 3   San Francisco, CA 94111                         1900 L Street NW, Suite 312
     Telephone: (415) 638-8800                       Washington, DC 20036
 4   Facsimile: (415) 638-8810                       Telephone: (202) 888-1741
     E-mail: jsagafi@outtengolden.com                E-mail: peter@guptawessler.com
 5
     Patricia Shea (pro hac vice)                    P. David Lopez (pro hac vice)
 6                                                   Pooja Shethji (pro hac vice)*)
     Katherine A. Roe (pro hac vice)
     COMMUNICATIONS WORKERS                          OUTTEN & GOLDEN LLP
 7                                                   601 Massachusetts Ave. NW
     OF AMERICA                                      Second Floor West
 8   501 3rd Street, N.W.                            Washington, DC 20001
     Washington, DC 20001                            Telephone: (202) 847-4400
 9   Telephone: (202) 434-1100                       Facsimile: (646) 952-9114
     E-mail: pats@cwa-union.org                      E-mail: pdl@outtengolden.com
10                                                   E-mail: prf@outtengolden.com
     E-mail: aroe@cwa-union.org
                                                     E-mail: pshethji@outtengolden.com
11
     Patricia Shea (pro hac vice)                    Adam T. Klein (pro hac vice)
12
     Katherine A. Roe (pro hac vice)                 Robert N. Fisher (Cal. Bar No. 302919)
13   COMMUNICATIONS WORKERS                          Jared W. GoldmanMichael N. Litrownik (pro
     OF AMERICA                                      hac vice)
14   501 3rd Street, N.W.                            OUTTEN & GOLDEN LLP
     Washington, DC 20001                            685 Third Avenue, 25th Floor
15   Telephone: (202) 434-1100                       New York, NY 10017
     E-mail: pats@cwa-union.org                      Telephone: (212) 245-1000
16
     E-mail: aroe@cwa-union.org                      Facsimile: (646) 509-2060
17                                                   E-mail: atk@outtengolden.com
                                                     E-mail: atk@outtengolden.com
18                                                   E-mail: rfisher@outtengolden.com
                                                     E-mail:
19                                                   jgoldmanmlitrownik@outtengolden.com
20
                                                     * Admitted in New York and the U.S. District
21                                                   Court for the District of Maryland; not yet a
                                                     member of the D.C. Bar; supervised by a
22                                                   member of the D.C. Bar.
23

24               Attorneys for Plaintiffs and the Proposed Plaintiff Class and Collective

25

26
27

28                                                 90
                                                                FOURTHFIFTH AMENDED CLASS AND
                                                                  COLLECTIVE ACTION COMPLAINT
                                                                         CASE NO. 17-CV-07232-BLF
